Exhibit 10.1

EXECUTION VERSION

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated as of June 26, 2015
(the “Closing Date”) by and among MIDCAP FINANCIAL TRUST, a Delaware statutory
trust (“MidCap”), as administrative agent (“Agent”), the Lenders listed on the
Credit Facility Schedule attached hereto and otherwise party hereto from time to
time (each a “Lender”, and collectively the “Lenders”), and SAREPTA
THERAPEUTICS, INC., a Delaware corporation (“Sarepta”), and the other entities
shown as signatories hereto as a Borrower (collectively in the singular,
“Borrower”), provides the terms on which Lenders agree to lend to Borrower and
Borrower shall repay Lenders. The parties agree as follows:

 

1. ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP. Calculations and determinations must be made in accordance with GAAP.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 15. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein. All headings numbered without a decimal
point are herein referred to as “Articles,” and all paragraphs numbered with a
decimal point (and all subparagraphs or subsections thereof) are herein referred
to as “Sections.”

 

2. CREDIT FACILITIES AND TERMS

2.1. Promise to Pay. Borrower hereby unconditionally promises to pay to each
Lender in accordance with each Lender’s respective Pro Rata Share of each Credit
Facility, the outstanding principal amount of all Credit Extensions made by the
Lenders under such Credit Facility and accrued and unpaid interest thereon and
any other amounts due hereunder as and when due in accordance with this
Agreement.

2.2. Credit Facilities. Subject to the terms and conditions hereof, each Lender,
severally, but not jointly, agrees to make available to Borrower Credit
Extensions in respect of each Credit Facility set forth opposite such Lender’s
name on the Credit Facility Schedule, in each case not to exceed such Lender’s
commitment as identified on the Credit Facility Schedule (such commitment of
each Lender, as it may be amended to reflect assignments made in accordance with
this Agreement or terminated or reduced in accordance with this Agreement, its
“Applicable Commitment”, and the aggregate of all such commitments of all
Lenders, the “Applicable Commitments”).

2.3. Term Credit Facilities.

(a) Nature of Credit Facility; Credit Extension Requests. For any Credit
Facility identified on the Credit Facility Schedule as a term facility (a “Term
Credit Facility”), Credit Extensions in respect of a Term Credit Facility may be
requested by Borrower during the Draw Period for such Term Credit Facility. For
any



--------------------------------------------------------------------------------

Credit Extension requested under a Term Credit Facility (other than a Credit
Extension on the Closing Date), Agent must receive the completed Credit
Extension Form by 12:00 noon (New York time) ten (10) Business Days prior to the
date the Credit Extension is to be funded. To the extent any Term Credit
Facility proceeds are repaid for any reason, whether voluntarily or
involuntarily (including repayments from insurance or condemnation proceeds),
Agent and Lenders shall have no obligation to re-advance such sums to Borrower.

(b) Principal Payments. Principal payable on account of a Term Credit Facility
shall be payable by Borrower to Lenders immediately upon the earliest of (i) the
date(s) set forth in the Amortization Schedule for such Term Credit Facility, or
(ii) the Maturity Date. Except as this Agreement may specifically provide
otherwise, all prepayments of Credit Extensions under Term Credit Facilities
shall be applied by Lenders pro rata among the Term Credit Facilities and pro
rata to the remaining principal payment installments of the applicable Term
Credit Facility, and the monthly payments required under the Amortization
Schedule shall be adjusted to account for any such prepayments.

(c) Mandatory Prepayment. If a Term Credit Facility is accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Agent, for
payment to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Credit
Facility and all other Obligations, plus accrued and unpaid interest thereon,
(ii) any fees payable under the Fee Letters by reason of such prepayment,
(iii) the Applicable Prepayment Fee as specified in the Credit Facility Schedule
for the Credit Facility being prepaid, and (iv) all other sums that shall have
become due and payable, including Protective Advances. Additionally, at the
election of Agent, Borrower shall prepay the Term Credit Facilities (to be
allocated pro rata among the outstanding Credit Extensions under all Term Credit
Facilities) in the following amounts: (A) on the first Business Day after the
date on which any Credit Party (or Agent as loss payee or assignee) receives any
casualty proceeds in excess of One Million Dollars ($1,000,000) in respect of
assets upon which Agent maintained a Lien, an amount equal to one hundred
percent (100%) of such proceeds (net of out-of-pocket expenses and, in the case
of personal property, repayment of any permitted purchase money debt encumbering
the personal property that suffered such casualty), or such lesser portion of
such proceeds as Agent shall elect to apply to the Obligations; and (B) upon
receipt by any Credit Party of the proceeds of any asset disposition of personal
property not made in the Ordinary Course of Business (other than transfers
permitted by Section 7.1) an amount equal to one hundred percent (100%) of the
net cash proceeds in excess of $500,000 per fiscal year from such asset
disposition (net of out-of- pocket expenses and repayment of any permitted
purchase money debt encumbering such asset and taxes actually incurred and paid
or reasonably estimated to be payable as a result of such disposition), or such
lesser portion as Agent shall elect to apply to the Obligations. Notwithstanding
the foregoing, (a) so long as no Default or Event of Default has occurred and is
continuing, Borrower shall have the option of applying such proceeds, up to
$1,000,000 in the aggregate in any one year, toward the replacement or repair of
such property; provided that any such replaced or repaired property (x) shall be
of greater, equal, or like value as the replaced or repaired Collateral

 

-2-



--------------------------------------------------------------------------------

and (y) shall be deemed Collateral in which Agent and Lenders have been granted
a first priority security interest, and (b) after the occurrence and during the
continuance of a Default or Event of Default, all proceeds payable under such
casualty policy shall, at the option of Agent, be payable to Agent, for the
ratable benefit of the Lenders, on account of the Obligations.

(d) Permitted Prepayment. Except as provided below, Borrower shall have no right
to prepay the Credit Extensions made in respect of a Term Credit Facility. After
the Closed Period, if any, for the applicable Term Credit Facility as specified
in the Credit Facility Schedule, Borrower shall have the option to prepay the
Prepayable Amount (as defined below) of a Term Credit Facility advanced by the
Lenders under this Agreement, provided Borrower (i) provides written notice to
Agent and each Lender of its election to prepay the Prepayable Amount at least
five (5) Business Days prior to such prepayment, and (ii) pays to each Lender in
accordance with its respective Pro Rata Share, on the date of such prepayment,
an amount equal to the sum of (A) the Prepayable Amount, plus accrued interest
thereon, (B) any fees payable under the Fee Letters by reason of such
prepayment, (C) the Applicable Prepayment Fee as specified in the Credit
Facility Schedule for the Credit Facility being prepaid, and (D) all Protective
Advances. The term “Prepayable Amount” means all, but not less than all, of the
Credit Extensions and all other Obligations under all Term Credit Facilities.

2.4. Reserved.

2.5. Reserved.

2.6. Interest and Payments; Administration.

(a) Interest; Computation of Interest. Each Credit Extension shall bear interest
on the outstanding principal amount thereof from the date when made until paid
in full at a rate per annum equal to the Applicable Interest Rate. Each Lender
may, upon the failure of Borrower to pay any fees or interest as required
herein, capitalize such interest and fees and begin to accrue interest thereon
until paid in full, which such interest shall be at a rate per annum equal to
the Applicable Interest Rate unless and until the Default Rate shall otherwise
apply. All other Obligations shall bear interest on the outstanding amount
thereof from the date they first become payable by Borrower under the Financing
Documents until paid in full at a rate per annum equal to the Applicable
Interest Rate unless and until the Default Rate shall otherwise apply. Interest
on the Credit Extensions and all fees payable under the Financing Documents
shall be computed on the basis of a 360-day year and the actual number of days
elapsed in the period during which such interest accrues. In computing interest
on any Credit Extension or other advance, the date of the making of such Credit
Extension or advance shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension or advance is repaid
on the same day on which it is made, such day shall be included in computing
interest on such Credit Extension or advance. As of each Applicable Interest
Rate Determination Date, Agent shall determine (which determination shall,
absent manifest error in calculation, be final, conclusive and binding upon all
parties) the interest rate that shall apply to the Credit Extensions.

 

-3-



--------------------------------------------------------------------------------

(b) Default Rate. Upon the election of Agent following the occurrence and during
the continuance of an Event of Default, Obligations shall bear interest at a
rate per annum which is three hundred basis points (3.00%) above the rate that
is otherwise applicable thereto (the “Default Rate”). Payment or acceptance of
the increased interest rate provided in this subsection is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Agent or
Lenders.

(c) Payments Generally. Except as otherwise provided in this Agreement,
including pursuant to Section 2.6(c), or as otherwise directed by Agent, all
payments in respect of the Obligations shall be made to Agent for the account of
the applicable Lenders in accordance with their Pro Rata Share. Payments of
principal and interest in respect of any Credit Facility identified on the
Credit Facility Schedule as “Term” shall be made to each applicable Lender. All
Obligations are payable upon demand of Agent in the absence of any other due
date specified herein. All fees payable under the Financing Documents shall be
deemed non-refundable as of the date paid. Any payment required to be made to
Agent or a Lender under this Agreement may be made by debit or automated
clearing house payment initiated by Agent or such Lender from any of Borrower’s
deposit accounts, including the Designated Funding Account, and Borrower hereby
authorizes Agent and each Lender to debit any such accounts for any amounts
Borrower owes hereunder when due. Prior to any such debit or automated clearing
house payment initiated by Agent or a Lender, such Agent or Lender, as
applicable, shall provide an invoice to Borrower stating the amount that shall
be subject to such debit or automated clearing house payment. Without limiting
the foregoing, Borrower shall tender to Agent and Lenders any authorization
forms as Agent or any Lender may require to implement such debit or automated
clearing house payment. These debits or automated clearing house payments shall
not constitute a set-off. Payments of principal and/or interest received after
12:00 noon New York time are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue until paid. All payments to be made by
Borrower under any Financing Document shall be made without set-off, recoupment
or counterclaim, in lawful money of the United States and in immediately
available funds. The balance of the Obligations, as recorded in Agent’s books
and records at any time, shall be conclusive and binding evidence of the amounts
due and owing to Agent and Lenders by each Borrower absent manifest error;
provided, however, that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay all amounts owing
hereunder or under any Financing Document. Agent shall endeavor to provide
Borrower with a monthly statement regarding the Credit Extensions (but neither
Agent nor any Lender shall have any liability if Agent shall fail to provide any
such statement). Unless Borrower notifies Agent of any objection to any such
statement (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected
therein.

(d) Interest Payments; Maturity Date. Commencing on the first (1st) Payment Date
following the funding of a Credit Extension, and continuing on the

 

-4-



--------------------------------------------------------------------------------

Payment Date of each successive month thereafter through and including the
Maturity Date, Borrower shall make monthly payments of interest, in arrears,
calculated as set forth in this Section 2.6. All unpaid principal and accrued
interest is due and payable in full on the Maturity Date or any earlier date
specified herein. If the Obligations are not paid in full on or before the
Maturity Date, all interest thereafter accruing shall be payable immediately
upon accrual.

(e) Fees. Borrower shall pay, as and when due and payable under the terms of the
Fee Letters, to Agent and each Lender, as applicable, for their own accounts and
not for the benefit of any other Lenders, the fees set forth in the Fee Letters.

(f) Protective Advances. Borrower shall pay to Agent for the account of Lenders
all Protective Advances (including reasonable attorneys’ fees and expenses for
documentation and negotiation of this Agreement and the other Financing
Documents) when due under any Financing Document (and in the absence of any
other due date specified herein, such Protective Advances shall be due upon
demand).

(g) Maximum Lawful Rate. In no event shall the interest charged hereunder with
respect to the Obligations exceed the maximum amount permitted under the Laws of
the State of New York. Notwithstanding anything to the contrary in any Financing
Document, if at any time the rate of interest payable hereunder (the “Stated
Rate”) would exceed the highest rate of interest permitted under any applicable
Law to be charged (the “Maximum Lawful Rate”), then for so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
Stated Rate is less than the Maximum Lawful Rate, Borrower shall, to the extent
permitted by Law, continue to pay interest at the Maximum Lawful Rate until such
time as the total interest received is equal to the total interest which would
have been received had the Stated Rate been (but for the operation of this
provision) the interest rate payable. Thereafter, the interest rate payable
shall be the Stated Rate unless and until the Stated Rate again would exceed the
Maximum Lawful Rate, in which event this provision shall again apply. In no
event shall the total interest received by any Lender exceed the amount which it
could lawfully have received, had the interest been calculated for the full term
hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence, any
Lender has received interest hereunder in excess of the Maximum Lawful Rate,
such excess amount shall be applied to the reduction of the principal balance of
such Lender’s Credit Extensions or to other amounts (other than interest)
payable hereunder, and if no such Credit Extensions or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to Borrower. In
computing interest payable with reference to the Maximum Lawful Rate applicable
to any Lender, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.

(h) Taxes; Additional Costs.

(i) Any and all payments by or on account of any obligation of Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as

 

-5-



--------------------------------------------------------------------------------

required by applicable law. For purposes of this Section 2.6(h), the term
“applicable law” shall include FATCA. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then Borrower shall make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.6(h))
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made. If Borrower fails to
make any such required deduction or withholding, then Agent may make any such
deduction or withholding and payment to the relevant Governmental Authority.

(ii) Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Agent timely reimburse
it for the payment of, any Other Taxes.

(iii) Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.6(h)) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the calculation of the amount of such payment or liability
delivered to Borrower by a Lender (with a copy to the Agent), or by the Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(iv) Each Lender shall severally indemnify the Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that Borrower has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.1(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with this Agreement or any
Obligation, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender pursuant to this
Agreement or otherwise payable by the Agent to the Lender from any other source
against any amount due to the Agent under this paragraph (iv).

(v) As soon as practicable after any payment of Taxes by Borrower to a
Governmental Authority pursuant to this Section 2.6(h), Borrower shall deliver
to the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

 

-6-



--------------------------------------------------------------------------------

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made in connection with this Agreement
or any Obligation shall deliver to Borrower and the Agent, at the time or times
reasonably requested by Borrower or the Agent, such properly completed and
executed documentation reasonably requested by Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Agent as will enable Borrower or the
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.6(h)(vii)(A), (vii)(B) and (vii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(vii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver the Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or the Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or the Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any Financing Document, executed copies of IRS
Form W-8BEN-E or W-8BEN, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under this
Agreement or any other Financing Document, IRS Form W-8BEN-E or W-8BEN, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) executed copies of IRS
Form W-8BEN-E or W-8BEN, as applicable and (y) a certification to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the IRC, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the IRC, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the IRC, together with such
Other Tax Certification as Agent may reasonably request from time to time; or

 

-7-



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or W-8BEN,
as applicable, IRS Form W-9, and/or such Other Tax Certification from each
beneficial owner as Agent may reasonably request, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide such Other Tax Certification as may be
reasonably required by Agent on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or the Agent), executed copies of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such Other Tax
Certification as may be prescribed by applicable law to permit Borrower or the
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Borrower and the Agent at the time or times prescribed by law
and at such time or times reasonably requested by Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such Other Tax Certification reasonably
requested by Borrower or the Agent as may be necessary for Borrower and the
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.6(h)(vi) or (vii) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and the Agent in writing of its legal inability to do
so.

(viii) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.6(h) (including by the payment of additional amounts
pursuant to this Section 2.6(h)), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party,

 

-8-



--------------------------------------------------------------------------------

shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(ix) If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrower shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction;
provided, however, that notwithstanding anything in this Agreement to the
contrary, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (B) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.

(x) If any Lender requires compensation under this subsection (h), or requires
any Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to this subsection (h), then,
upon the written request of Borrower, such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Credit
Extensions hereunder or to assign its rights and obligations hereunder (subject
to the terms of this Agreement) to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(A) would eliminate or materially reduce amounts payable pursuant to any such
subsection, as the case may

 

-9-



--------------------------------------------------------------------------------

be, in the future, and (B) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender (as
determined in its sole discretion). Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(xi) If any Lender requires compensation under this subsection (h), and such
Lender has declined or is unable to designate a different lending office or
assign its rights and obligations in accordance with Section 2.6(h)(x), then the
Borrower may, at its sole expense and effort, upon written notice to such Lender
and the Agent and so long as no Default or Event of Default has occurred and is
continuing, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the Section 13.1), all of its interests, rights
(other than its existing rights to payments pursuant to Section 2.6(h)) and
obligations under this Agreement and the Financing Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (1) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Credit Extensions, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Financing Documents from the
assignee, (2) in the case of any such proposed assignment resulting from a claim
for compensation under Section 2.6(h), such proposed assignment will result in a
reduction in such compensation or payments required to be made by Borrower
thereafter, (3) such assignment does not conflict with applicable Laws; and
(4) a Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(xii) Each party’s obligations under this Section 2.6(h) shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

(i) Administrative Fees and Charges.

(i) Borrower shall pay to Agent, for its own account and not for the benefit of
any other Lenders, all reasonable fees and expenses in connection with audits
and inspections of the books and records of the Credit Parties, audits,
valuations or appraisals of the Collateral, audits of Borrower’s compliance with
applicable Laws and such other matters as Agent shall reasonably deem
appropriate, which shall be due and payable on the first Business Day of the
month following the date of issuance by Agent of a written request for payment
thereof to any Borrower; provided, that, as long as no Default has occurred and
is continuing, Agent shall be entitled to such reimbursement for no more than
one audit and inspection per calendar year; provided that if Agent, upon the
occurrence of a Default or Event of Default, is in the process of performing, or
has incurred any costs or expenses in connection with, such reimbursable audit
or inspection when such Default or Event of Default is no longer continuing,
such partially performed audit or inspection shall not be subject to, and shall
not count against, any limitations set forth herein.

(ii) If payments of principal or interest due on the Obligations, or any other
amounts due hereunder or under the other Financing Documents, are not timely
made and remain overdue for a period of five (5) days, Borrower, without notice
or demand by Agent,

 

-10-



--------------------------------------------------------------------------------

promptly shall pay to Agent, for its own account and not for the benefit of any
other Lenders, as additional compensation to Agent in administering the
Obligations, an amount equal to five percent (5.0%) of each delinquent payment.

2.7. Secured Promissory Notes. At the election of any Lender made as to each
Credit Facility for which it has made Credit Extensions, each Credit Facility
shall be evidenced by one or more secured promissory notes in the form attached
hereto as Exhibit A or with changes reasonably acceptable to Borrower, Agent and
such Lender (each a “Secured Promissory Note”). Upon receipt of an affidavit of
an officer of a Lender as to the loss, theft, destruction, or mutilation of its
Secured Promissory Note, Borrower shall issue, in lieu thereof, a replacement
Secured Promissory Note in the same principal amount thereof and of like tenor.

 

3. CONDITIONS OF CREDIT EXTENSIONS

3.1. Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make the initial advance in respect of a Credit Facility is subject to the
condition precedent that Agent shall consent to or shall have received, in form
and substance satisfactory to Agent, such documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate, including,
without limitation, all items listed on the Closing Deliveries Schedule attached
hereto.

3.2. Conditions Precedent to all Credit Extensions. The obligation of each
Lender to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a) satisfaction of all Applicable Funding Conditions for the applicable Credit
Extension as set forth in the Credit Facility Schedule, if any, in each case
each in form and substance satisfactory to Agent and each Lender;

(b) timely receipt by the Agent and each Lender of an executed Credit Extension
Form in the form attached hereto;

(c) (i) for Credit Extensions made on the Closing Date, the representations and
warranties in Article 5 and elsewhere in the Financing Documents shall be true,
correct and complete in all respects on the Closing Date; provided, however,
that those representations and warranties expressly referring to a specific date
shall be true, correct and complete in all respects as of such date; and

(ii) for Credit Extensions made after the Closing Date, if any, the
representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all material respects on the
date of the Credit Extension Form and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date. Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Article 5 and elsewhere in the Financing
Documents remain true, accurate and complete in all material respects; provided,

 

-11-



--------------------------------------------------------------------------------

however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(d) no Default or Event of Default shall have occurred and be continuing or
result from the Credit Extension;

(e) Agent shall be satisfied with the results of any searches conducted under
Section 3.5;

(f) receipt by Agent of such evidence as Agent shall reasonably request to
confirm that the deliveries made in Section 3.1 remain current, accurate and in
full force and effect, or if not, updates thereto, each in form and substance
reasonably satisfactory to Agent; and

(g) there has not been any Material Adverse Change or any material adverse
deviation by Borrower from the most recent business plan of Borrower presented
to and accepted by Agent.

3.3. Method of Borrowing. Each Credit Extension in respect of each Credit
Facility shall be in an amount at least equal to the applicable Minimum Credit
Extension Amount for such Credit Facility as set forth in the Credit Facility
Schedule or such lesser amount as shall remain undisbursed under the Applicable
Commitments for such Credit Facility. The date of funding for any requested
Credit Extension shall be a Business Day. To obtain a Credit Extension, Borrower
shall deliver to Agent a completed Credit Extension Form executed by a
Responsible Officer. Agent may rely on any notice given by a person whom Agent
reasonably believes is a Responsible Officer or designee thereof. Agent and
Lenders shall have no duty to verify the authenticity of any such notice.

3.4. Funding of Credit Facilities. In Agent’s discretion, Credit Extensions may
be funded by Agent on behalf of the Lenders or by the Lenders directly. If Agent
elects to fund any Credit Extension on behalf of the Lenders, upon the terms and
subject to the conditions set forth in this Agreement, each Lender, severally
and not jointly, shall make available to Agent its Pro Rata Share of the
requested Credit Extension, in lawful money of the United States of America in
immediately available funds, prior to 11:00 a.m. (New York time) on the
specified date for the Credit Extension. Agent (or if Agent elects to have each
Lender fund its Credit Extensions to Borrower directly, each Lender) shall,
unless it shall have determined that one of the conditions set forth in
Section 3.1 or 3.2, as applicable, has not been satisfied, by 2:00 p.m. (New
York time) on the specified date for the Credit Extension, credit the amounts
received by it in like funds to Borrower by wire transfer to the Designated
Funding Account (or to the account of Borrower in respect of the Obligations, if
the Credit Extension is being made to pay an Obligation of Borrower). A Credit
Extension made prior to the satisfaction of any conditions set forth in
Section 3.1 or 3.2 shall not constitute a waiver by Agent or Lenders of
Borrower’s obligation to satisfy such conditions, and any such Credit Extension
made in the absence of such satisfaction shall be made in each Lender’s
discretion.

 

-12-



--------------------------------------------------------------------------------

3.5. Searches. Before the Closing Date, and thereafter (as and when determined
by Agent in its reasonable discretion, it being understood that during the
existence of a Default or an Event of Default, Agent’s discretion shall be
deemed reasonable), Agent shall have the right to perform, all at Borrower’s
expense, the searches described in clauses (a), (b), and (c) below against
Borrower and any other Credit Party, the results of which are to be consistent
with Borrower’s representations and warranties under this Agreement and the
reasonably satisfactory results of which shall be a condition precedent to all
Credit Extensions requested by Borrower: (a) title investigations, UCC searches
and fixture filings searches; (b) judgment, pending litigation, federal tax
lien, personal property tax lien, and corporate and partnership tax lien
searches, in each jurisdiction searched under clause (a) above; and (c) searches
of applicable corporate, limited liability company, partnership and related
records to confirm the continued existence, organization and good standing of
the applicable Person and the exact legal name under which such Person is
organized.

 

4. CREATION OF SECURITY INTEREST

4.1. Grant of Security Interest. Borrower hereby grants Agent, for the ratable
benefit of the Lenders, to secure the payment and performance in full of all of
the Obligations, a continuing security interest in, and pledges to Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. Borrower represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral, subject only to Permitted Liens
that may have priority by operation of applicable Law or by the terms of a
written intercreditor or subordination agreement entered into by Agent.

4.2. Representations and Covenants.

(a) As of the Closing Date, Borrower has no ownership interest in any Chattel
Paper, letter of credit rights, commercial tort claims, Instruments, Documents
or Investment Property (other than as disclosed on the Disclosure Schedule
attached hereto).

(b) Borrower shall promptly (and in any event within 10 days of acquiring any of
the following) deliver to Agent all tangible Chattel Paper and all Instruments
and Documents in excess of $100,000 in the aggregate for all such tangible
Chattel Paper and all Instruments and Documents owned at any time by any
Borrower and constituting part of the Collateral duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to Agent. Borrower shall provide Agent with
“control” (as in the Code) of all electronic Chattel Paper in excess of $100,000
in the aggregate for all such electronic Chattel Paper owned by any Borrower and
constituting part of the Collateral by having Agent identified as the assignee
on the records pertaining to the single authoritative copy thereof and otherwise
complying with the applicable elements of control set forth in the Code.
Borrower also shall deliver to Agent all security agreements securing any such
Chattel Paper and securing any such Instruments. Borrower will mark
conspicuously all such Chattel Paper and all such Instruments and Documents with
a legend, in form and substance reasonably satisfactory to Agent, indicating
that such Chattel Paper and such Instruments and Documents are subject to the
security interests and Liens in favor of Agent created pursuant to this
Agreement and the Financing Documents.

 

-13-



--------------------------------------------------------------------------------

(c) Borrower shall promptly (and in any event within 10 days of acquiring any of
the following) deliver to Agent all letters of credit on which any Borrower is
the beneficiary and which give rise to letter of credit rights in excess of
$100,000 in the aggregate for all such letters of credit owned by such Borrower
which constitute part of the Collateral in each case duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Agent. Borrower shall take any and all
actions as may be necessary or desirable, or that Agent may reasonably request,
from time to time, to cause Agent to obtain exclusive “control” (as defined in
the Code) of any such letter of credit rights in a manner reasonably acceptable
to Agent.

(d) Borrower shall promptly (and in any event within 10 days) advise Agent upon
any Borrower becoming aware that it has any interests in any commercial tort
claim in excess of $100,000 in the aggregate for all such commercial tort claims
that constitutes part of the Collateral, which such notice shall include
descriptions of the events and circumstances giving rise to such commercial tort
claim and the dates such events and circumstances occurred, the potential
defendants with respect such commercial tort claim and any court proceedings
that have been instituted with respect to such commercial tort claims, and
Borrower shall, with respect to any such commercial tort claim, execute and
deliver to Agent such documents as Agent shall reasonably request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.

(e) Except for Inventory in an aggregate amount of One Million Dollars
($1,000,000) and other Collateral (other than Borrower’s or a Secured
Guarantor’s Books) in an aggregate amount of $100,000 at a particular location,
no Inventory or other Collateral shall at any time be in the possession or
control of any warehouse, consignee, bailee or any of Borrower’s agents or
processors without prior written notice to Agent and the receipt by Agent, if
Agent has so requested, of warehouse receipts, consignment agreements or bailee
lien waivers (as applicable) reasonably satisfactory to Agent prior to the
commencement of such possession or control. Borrower shall, upon the request of
Agent, notify any such warehouse, consignee, bailee, agent or processor of the
security interests and Liens in favor of Agent created pursuant to this
Agreement and the Financing Documents, instruct such Person to hold all such
Collateral for Agent’s account subject to Agent’s instructions and shall, in
Agent’s discretion, obtain (or in the case of locations where no Borrower’s or
Secured Guarantor’s Books are located, use commercially reasonable efforts to
obtain) an Access Agreement or other acknowledgement from such Person that such
Person holds the Collateral for Agent’s benefit.

(f) Upon request of Agent, Borrower shall promptly deliver to Agent any and all
certificates of title, applications for title or similar evidence of ownership
of all such tangible personal property having a fair market value exceeding
$250,000 in the aggregate, and shall cause Agent to be named as lienholder on
any such certificate of title

 

-14-



--------------------------------------------------------------------------------

or other evidence of ownership. Borrower shall not permit any such tangible
personal property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(g) As of the Closing Date and each subsequent date that the representations and
warranties under this Agreement are remade, all Deposit Accounts, Securities
Accounts, Commodity Accounts or other bank accounts or investment accounts owned
by Borrower, together with the purpose of such accounts and the financial
institutions at which such accounts reside, are listed on the Disclosure
Schedule.

(h) Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to its Liens on all or
any part of the Collateral, which financing statements may list Agent as the
“secured party” and such Borrower as the “debtor” and which describe and
indicate the collateral covered thereby as all or any part of the Collateral
under the Financing Documents, in such jurisdictions as Agent from time to time
reasonably determines are appropriate, and to file without the signature of such
Borrower any continuations of or corrective amendments to any such financing
statements, in any such case in order for Agent to perfect, preserve or protect
the Liens, rights and remedies of Agent with respect to the Collateral. Each
Borrower also ratifies its authorization for Agent to have filed in any
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof. Any financing statement may include a notice that any
disposition of the Collateral in contravention of this Agreement, by either
Borrower or any other Person, shall be deemed to violate the rights of Agent and
the Lenders under the Code.

(i) As of the Closing Date, no Borrower holds, and after the Closing Date
Borrower shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim or claims in excess of
$500,000 in the aggregate against any Governmental Authority, including, without
limitation, the federal government of the United States or any instrumentality
or agency thereof, the assignment of which claim is restricted by any applicable
Law, including, without limitation, the federal Assignment of Claims Act and any
other comparable Law. Upon the request of Agent, Borrower shall take such steps
as may be necessary or desirable, or that Agent may reasonably request, to
comply with any such applicable Law.

(j) Borrower shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

 

-15-



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows on the Closing Date, on the date of
each Credit Extension, and on such other dates when such representations and
warranties under this Agreement are made or deemed to be made:

5.1. Due Organization, Authorization: Power and Authority.

(a) Each Credit Party is duly existing and in good standing, as a Registered
Organization in its respective jurisdiction of formation. Each Credit Party is
qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to have a Material Adverse Change. The Financing
Documents have been duly authorized, executed and delivered by each Credit Party
and constitute and other laws affecting secured creditors generally and
equitable principles related to enforceability. The execution, delivery and
performance by each Credit Party of each Financing Document executed or to be
executed by it is in each case within such Credit Party’s powers.

(b) The execution, delivery and performance by each Credit Party of the
Financing Documents to which it is a party do not (i) conflict with any of such
Credit Party’s organizational documents; (ii) contravene, conflict with,
constitute a default under or violate any Law; (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which such Credit Party or any of its
property or assets may be bound or affected; (iv) require any action by, filing,
registration, or qualification with, or Required Permit from, any Governmental
Authority (except such Required Permits which have already been obtained and are
in full force and effect and except for the recordation of the Mortgage); or
(v) constitute a default under or conflict with any Material Agreement. No
Credit Party is in default under any agreement to which it is a party or by
which it is bound in which the default could reasonably be expected to have a
Material Adverse Change.

5.2. Litigation. Except as disclosed on the Disclosure Schedule or, after the
Closing Date, pursuant to Section 6.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against any Credit Party that could reasonably be
expected to result in a Material Adverse Change, or which questions the validity
of the Financing Documents, or the other documents required thereby or any
action to be taken pursuant to any of the foregoing.

5.3. No Material Deterioration in Financial Condition; Financial Statements. All
financial statements for the Credit Parties delivered to Agent or any Lender
fairly present, in conformity with GAAP, in all material respects the
consolidated financial condition and consolidated results of operations of such
Credit Party. There has been no occurrence of any fact, event or circumstance
that could reasonably be expected to result in a Material Adverse Change since
the date of the most recent financial statements and projections submitted to
Agent or any Lender. There has been no material adverse deviation from the most
recent annual operating plan of Borrower delivered to Agent and Lenders

5.4. Solvency. The fair salable value of each Credit Party’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities.
After giving effect to the transactions described in this Agreement, (a) no
Credit Party is left with unreasonably small capital in relation to its business
as presently conducted, and (b) each Credit Party is able to pay its debts
(including trade debts) as they mature.

 

-16-



--------------------------------------------------------------------------------

5.5. Subsidiaries; Investments; Margin Stock. Borrower and its Subsidiaries do
not own any stock, partnership interest or other equity securities, except for
Permitted Investments and any Subsidiaries created after the Closing Date that
have satisfied the applicable requirements of Section 6.8. Without limiting the
foregoing, Borrower and its Subsidiaries do not own or hold any Margin Stock
other than as expressly permitted pursuant to this Agreement and for the
avoidance of doubt so as to not result in a violation of Regulation U.

5.6. Tax Returns and Payments; Pension Contributions. Each Credit Party has
timely filed all required tax returns and reports, and, except for those Taxes
that are subject to a Permitted Contest or are not material, each Credit Party
has timely paid all federal, state, local and foreign Taxes, assessments,
deposits and contributions owed by such Credit Party. Other than as disclosed to
Agent in accordance with Section 6.2, Borrower is unaware of any claims or
adjustments proposed for any prior tax years of any Credit Party which could
result in additional material Taxes becoming due and payable by such Credit
Party. For purposes of the foregoing, “material” shall mean in excess of
$100,000. No Credit Party nor any trade or business (whether or not
incorporated) that is under common control with any Credit Party within the
meaning of Section 414(b) or (c) of the IRC (and Sections 414(m) and (o) of the
IRC for purposes of the provisions relating to Section 412 of the IRC) or
Section 4001 of ERISA (an “ERISA Affiliate”) (i) has failed to satisfy the
“minimum funding standards” (as defined in Section 412 of or Section 302 of
ERISA), whether or not waived, with respect to any Pension Plan, (ii) has
incurred liability with respect to the withdrawal or partial withdrawal of any
Credit Party or ERISA Affiliate from any Pension Plan or incurred a cessation of
operations that is treated as a withdrawal, (iii) has incurred any liability
under Title IV of ERISA (other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA), (iv) has had any “reportable event” as requirement
is waived) occur with respect to any Pension Plan or (v) failed to maintain
(1) each “plan” (as defined by Section 3(3) of ERISA) in all material respects
with the applicable provisions of ERISA, the IRC and other federal or state
laws, and (2) the tax qualified status of each plan (as defined above) intended
to be so qualified.

5.7. Intellectual Property and License Agreements. A list of all Registered
Intellectual Property of each Credit Party and, to the extent material or
entered into on or after January 1, 2013, all in-bound license or sublicense
agreements, exclusive out-bound license or sublicense agreements, or other
rights of any Credit Party to use Intellectual Property (but excluding in-bound
licenses of over-the-counter software that is commercially available to the
public), as of the Closing Date and, as updated pursuant to Section 6.14, is set
forth on the Intangible Assets Schedule. Such Intangible Assets Schedule shall
be prepared by Borrower in the form provided by Agent and contain all
information required in such form. Except for Permitted Licenses, each Credit
Party is the sole owner of its Intellectual Property free and clear of any
Liens. Each Patent is valid and enforceable and no part of the Material
Intangible Assets has been judged invalid or unenforceable, in whole or in part,
and to the best of Borrower’s knowledge, no written claim has been made that any
part of the Intellectual Property violates the rights of any third party.

5.8. Regulatory Status. All of Borrower’s Products and Regulatory Required
Permits are listed on the Products Schedule and Required Permits Schedule,
respectively (as updated from time to time pursuant to Section 6.16), and
Borrower has delivered to Agent a copy of all Regulatory Required Permits
requested by Agent as of the date hereof or to the extent requested

 

-17-



--------------------------------------------------------------------------------

by Agent pursuant to Section 6.16. With respect to any Product, (i) Borrower and
its Subsidiaries have received, and such Product is the subject of, all
Regulatory Required Permits needed in connection with the testing, manufacture,
marketing or sale of such Product as currently being conducted by or on behalf
of Borrower, and have provided Agent and each Lender with all notices and other
information required by Section 6.16, (ii) such Product is being tested,
manufactured, marketed or sold, as the case may be, in material compliance with
all applicable Laws and Regulatory Required Permits. As of the Closing Date,
there have been no Regulatory Reporting Events.

5.9. Accuracy of Schedules and Perfection Certificate. All information set forth
in the Disclosure Schedule, Intangible Assets Schedule, the Required Permits
Schedule and the Products Schedule is true, accurate and complete as of the
Closing Date, the date of delivery of the last Compliance Certificate and any
other subsequent date on which Borrower is requested to update such certificate.
All information set forth in the Perfection Certificate is true, accurate and
complete as of the Closing Date and any other subsequent date on which Borrower
is requested to update such certificate.

 

6. AFFIRMATIVE COVENANTS

Borrower covenants and agrees as follows:

6.1. Organization and Existence; Government Compliance.

(a) Each Credit Party shall maintain its legal existence and good standing in
its respective jurisdiction of formation and maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Change. If a Credit Party is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Agent of such
occurrence and provide Agent with such Credit Party’s organizational
identification number.

(b) Each Credit Party shall comply with all Laws, ordinances and regulations to
which it or its business locations is subject, the noncompliance with which
could reasonably be expected to result in a Material Adverse Change. Each Credit
Party shall obtain and keep in full force and effect and comply with all of the
Required Permits, except where failure to have or maintain compliance with or
effectiveness of such Required Permit could not reasonably be expected to result
in a Material Adverse Change. Upon request of Agent or any Lender, each Credit
Party shall promptly (and in any event within three (3) Business Days of such
request) provide copies of any such obtained Required Permits to Agent. Borrower
shall notify Agent within three (3) Business Days (but in any event prior to
Borrower submitting any requests for Credit Extensions or release of any
reserves) of the occurrence of any facts, events or circumstances known to a
Borrower, whether threatened, existing or pending, that could cause any Required
Permit to become limited, suspended or revoked. Notwithstanding the foregoing,
each Credit Party shall comply with Section 6.16 as it relates to Regulatory
Required Permits and to the extent that there is a conflict between this Section
and Section 6.16 as it relates to Regulatory Required Permits, Section 6.16
shall govern.

 

-18-



--------------------------------------------------------------------------------

6.2. Financial Statements, Reports, Certificates.

(a) Each Credit Party shall deliver to Agent and each Lender: (i) as soon as
available, but no later than fifty-five (55) days after the last day of each
fiscal quarter, a company prepared consolidated (and, at the reasonable request
of Agent, consolidating) balance sheet, income statement and cash flow statement
covering such Credit Party’s consolidated operations for such fiscal quarter
certified by a Responsible Officer and in a form reasonably acceptable to Agent
and each Lender; (ii) as soon as available, but no later than one hundred twenty
(120) days after the last day of a Credit Party’s fiscal year, audited
consolidated (and, at the reasonable request of Agent, consolidating) financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Agent and each Lender in its reasonable
discretion; (iii) as soon as available after approval thereof by such Credit
Party’s governing board, but no later than thirty (30) days after the last day
of such Credit Party’s fiscal year, and as amended and/or updated, such Credit
Party’s operating plan (including financial projections) for current fiscal
year; (iv) within five (5) days of delivery, copies of all statements, reports
and notices made available to all of such Credit Party’s security holders or to
any holders of Subordinated Debt; (v) within five (5) days of filing, all
reports on Form 10-K, 10-Q and 8-K filed with the Securities and Exchange
Commission (“SEC”) or a link thereto on such Credit Party’s or another website
on the Internet; (vi) as soon as available, but no later than thirty (30) days
after the last day of each month, copies of the month-end account statements for
each Collateral Account maintained by any Credit Party or any of its
Subsidiaries (including, for the avoidance of doubt, each Deposit Account,
Securities Account and Commodity Account maintained by the Securities
Subsidiary), which statements may be provided to Agent and each Lender by
Borrower or directly from the applicable institution(s); (vii) promptly (and in
any event within ten (10) days of any request therefor) such readily available
budgets, sales projections, operating plans, financial information and other
information, reports or statements regarding the Credit Parties or their
respective businesses, contractors and subcontractors reasonably requested by
Agent or any Lender; and (viii) within ten (10) days after any Credit Party
becomes aware of any claim or adjustment proposed for any prior tax years of any
Credit Party or any of their Subsidiaries which could result in additional
material Taxes becoming due and payable by such Credit Party or Subsidiary,
notice of such claim or adjustment, which purposes of the foregoing clause
(viii), “material” shall mean in excess of $50,000. Delivery of the foregoing
financial statements and other items as set forth in clauses (i), (ii) and
(iv) of this Section 6.2(a) may be satisfied by written notice that such
financial statements or other items have been filed with the SEC or posted on
the Borrower’s website, which written notice shall include an electronic link to
such financial statements or other items.

(b) Borrower shall deliver to Agent and each Lender with the quarterly financial
statements described above, a duly completed Compliance Certificate signed by a
Responsible Officer.

(c) Borrower shall and shall cause each Credit Party to keep proper books of
record and account in accordance with GAAP in which full, true and correct

 

-19-



--------------------------------------------------------------------------------

entries shall be made of all dealings and transactions in relation to its
business and activities. Upon prior written notice and during business hours
(which such limitations shall not apply if an Event of Default has occurred),
Borrower shall allow, and cause each Credit Party to allow, Agent and Lenders to
visit and inspect any properties of a Credit Party, to examine and make
abstracts or copies from any Credit Party’s books, to conduct a collateral audit
and analysis of its operations and the Collateral to verify the amount and age
of the accounts, the identity and credit of the respective account debtors, to
review the billing practices of the Credit Party and to discuss its respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants as often as may reasonably be desired. Borrower
shall reimburse Agent and each Lender for all reasonable costs and expenses
associated with such visits and inspections; provided, however, that Borrower
shall be required to reimburse Agent and each Lender for such costs and expenses
for no more than one (1) such visit and inspection per twelve (12) month period
unless a Default or Event of Default has occurred and is continuing during such
period; provided that if Agent or Lender, upon the occurrence of a Default of
Event of Default, is in the process of performing, or has incurred any costs or
expenses in connection with, such reimbursable visit or inspection when such
Default or Event of Default is no longer continuing, such partially performed
visit or inspection shall not be subject to, and shall not count against, any
limitations set forth herein.

(d) Borrower shall, and shall cause each Credit Party to, deliver to Agent and
each Lender, within five (5) days after the same are sent or received, copies of
all material correspondence, reports, documents and other filings with any
Governmental Authority that could reasonably be expected to have a material
effect on any of the Required Permits material to Borrower’s business or
otherwise on the operations of Borrower or any of its Subsidiaries (except that
reporting related to Regulatory Required Permits and/or Regulatory Reporting
Events shall be governed by Section 6.16).

6.3. Maintenance of Property. Borrower shall cause all equipment and other
tangible personal property other than Inventory to be maintained and preserved
in the same condition, repair and in working order as of the date hereof,
ordinary wear and tear excepted, and shall promptly make or cause to be made all
repairs, replacements and other improvements in connection therewith that are
necessary or desirable to such end. Borrower shall cause each Credit Party to
keep all Inventory in good and marketable condition, free from material defects.
Returns and allowances between a Credit Party and its Account Debtors shall
follow the Credit Party’s customary practices as they exist at the Closing Date.
Borrower shall promptly notify Agent of all returns, recoveries, disputes and
claims that involve more than Five Hundred Thousand Dollars ($500,000) of
Inventory collectively among all Credit Parties.

6.4. Taxes; Pensions. Borrower shall timely file and cause each Credit Party to
timely file, all required tax returns and reports and timely pay, and cause each
Credit Party to timely pay, all federal, state, local and foreign Taxes,
assessments, deposits and contributions owed, and shall deliver to Agent, on
demand, appropriate certificates attesting to such payments; provided, however,
that a Credit Party may defer payment of any Taxes that are not material or
contested Taxes, and, in the case of contested Taxes, so long as such Credit
Party (a) in good faith contests its obligation to pay the Taxes by appropriate
proceedings promptly and diligently instituted and conducted, (b) notifies Agent
in writing of the commencement of, and any material development

 

-20-



--------------------------------------------------------------------------------

in, the proceedings, and (c) posts bonds or takes any other steps required to
prevent the Governmental Authority levying such contested Taxes from obtaining a
Lien upon any of the Collateral (such contest, a “Permitted Contest”). For
purposes of the foregoing, “material” shall mean in excess of $100,000. Borrower
shall pay, and cause each Credit Party to pay, all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms. Each Credit Party and their ERISA Affiliates shall timely make
all required contributions to each Pension Plan and shall maintain each “plan”
(as defined by Section 3(3) of ERISA) in material compliance with the applicable
provisions of ERISA, the IRC and other federal and state laws. Borrower shall
give written notice to Agent and each Lender promptly (and in any event within
three (3) Business Days) upon Borrower becoming aware of any (i) Credit Party’s
or any ERISA Affiliate’s failure to make any contribution required to be made
with respect to any Pension Plan not having been timely made, (ii) notice of the
PBGC’s, any Credit Party’s or any ERISA Affiliate’s intention to terminate or to
have a trustee appointed to administer any such Pension Plan, or (iii) complete
or partial withdrawal by any Credit Party or any ERISA Affiliate from any
Pension Plan.

6.5. Insurance. Borrower shall, and shall cause each Credit Party to, keep its
business and the Collateral insured for risks and in amounts standard for
companies in Borrower’s industry and location and as Agent may reasonably
request. Insurance policies shall be in a form, with companies, and in amounts
that are reasonably satisfactory to Agent. All property policies shall have a
lender’s loss payable endorsement showing Agent as sole lender’s loss payee and
waive subrogation against Agent, and all liability policies shall show, or have
endorsements showing, Agent as an additional insured. No other loss payees may
be shown on the policies unless Agent shall otherwise consent in writing. If
required by Agent, all policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall endeavor to give Agent at
least thirty (30) days’ (ten (10) days’ for non-payment of premium) notice
before canceling, amending, or declining to renew its policy. At Agent’s
request, Borrower shall deliver certified copies of all such Credit Party
insurance policies and evidence of all premium payments. If any Credit Party
fails to obtain insurance as required under this Section 6.5 or to pay any
amount or furnish any required proof of payment to third persons and Agent,
Agent may make all or part of such payment or obtain such insurance policies
required in this Section 6.5, and take any action under the policies Agent deems
prudent.

6.6. Collateral Accounts.

(a) Borrower shall, and shall cause each Credit Party to, provide Agent five
(5) days prior written notice before establishing any Collateral Account at or
with any bank or financial institution. In addition, for each Collateral Account
that any Borrower or Secured Guarantor at any time maintains (and in connection
with any such Collateral Account established after the Closing Date, prior to
opening such Collateral Account), Borrower shall, and shall cause each Secured
Guarantor to, cause the applicable bank or financial institution at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Agent’s Lien in such Collateral Account in accordance with
the terms hereunder, which Control Agreement may not be terminated without prior
written consent of Agent. The provisions of the previous sentence shall not
apply to (a) Deposit Accounts exclusively used for payroll, payroll

 

-21-



--------------------------------------------------------------------------------

taxes and, in Agent’s reasonable discretion, other employee wage and benefit
payments to or for the benefit of a Credit Party’s employees, (b) Deposit
Accounts owned by the Securities Subsidiary, (c) the Subject Cash Collateral
Accounts or (d) Collateral Accounts in which the daily balances do not exceed
$250,000 in the aggregate for all such Collateral Accounts and, in each case,
identified to Agent by Borrower as such; provided, however, that at all times
Borrower shall maintain one or more separate Deposit Accounts to hold any and
all amounts to be used for payroll, payroll taxes and other employee wage and
benefit payments, and shall not commingle any monies allocated for such purposes
with funds in any other Deposit Account.

(b) Borrower shall at all times maintain in a Collateral Account subject to a
Control Agreement an amount of cash and/or cash equivalents equal to not less
than either (i) the aggregate outstanding principal amount of the Credit
Extensions or (ii) if the following amount pursuant to this clause (ii) is less
than the amount that is determined pursuant to clause (i) at any given time, the
amount of any and all remaining cash and cash equivalents of Borrower and its
Subsidiaries on a consolidated basis (other than amounts held in Deposit
Accounts described in clauses (a), (c) and (d) of Section 6.6(a) above and
Deposit Accounts of Foreign Subsidiaries); provided that notwithstanding the
foregoing, in no event shall the amount maintained in such Collateral Account be
less than (a) on and after the Funding Date of Credit Facility #1 (but prior to
the Funding Date of Credit Facility #2), $15,000,000 or (b) on and after the
Funding Date of Credit Facility #2, $30,000,000.

6.7. Notices of Material Agreements, Litigation and Defaults; Cooperation in
Litigation.

(a) Borrower shall promptly (and in any event within the time periods specified
below) provide written notice to Agent and each Lender of the following:

(i) Within three (3) Business Days of Borrower becoming aware of the existence
of any Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default;

(ii) Within three (3) Business Days of Borrower becoming aware of (or having
reason to believe any of the following are pending or threatened in writing) any
action, suit, proceeding or investigation by or against Borrower or any Credit
Party that could reasonably be expected to result in a Material Adverse Change,
or which questions the validity of any of the Financing Documents, or the other
documents required thereby or any action to be taken pursuant to any of the
foregoing;

(iii) (A) Within three (3) Business Days of Borrower (1) executing and
delivering any amendment, consent, waiver or other modification to any Material
Agreement which is material and adverse to such Material Agreement or which
could reasonably be expected to have a Material Adverse Change or (2) receiving
or delivering any notice of termination or default or similar notice in
connection with any Material Agreement and (B) together with delivery of the
next Compliance Certificate (included as an update to the Disclosure Schedule
delivered therewith) the execution of any new Material Agreement and/or any new
material amendment, consent, waiver or other modification to any Material
Agreement not previously disclosed.

(b) Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clause (a). From the date hereof and continuing through the termination of
this Agreement, Borrower shall, and shall cause each Credit Party to, make
available to Agent and each Lender, without expense to Agent or any Lender, each
Credit Party’s officers, employees and agents and books, to the extent that
Agent or any Lender may deem them reasonably necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Agent or any Lender
with respect to any Collateral or relating to a Credit Party.

 

-22-



--------------------------------------------------------------------------------

6.8. Creation/Acquisition of Subsidiaries. Borrower shall provide Agent with at
least ten (10) Business Days (or such shorter period as Agent may accept in its
sole discretion) prior written notice of its intention to create or, to the
extent permitted pursuant to this Agreement, acquire a new Subsidiary. Upon such
creation or, to the extent permitted hereunder, acquisition of any Subsidiary,
Borrower and such Subsidiary shall promptly (and in any event within five
(5) Business Days of such creation or acquisition) take all such action as may
be reasonably required by Agent or the Required Lenders to cause each such
Subsidiary to either, in the discretion of Agent, become a co-Borrower hereunder
or to guarantee the Obligations of Borrower under the Financing Documents and,
in each case, grant a continuing pledge and security interest in and to the
assets of such Subsidiary as soon as reasonably practicable but in any event,
within 30 days after the creation or acquisition of such Subsidiary
(substantially as described on Exhibit B hereto); and Borrower shall grant and
pledge to Agent, for the ratable benefit of the Lenders, a perfected security
interest in the stock, units or other evidence of ownership of each Subsidiary
(the foregoing collectively, the “Joinder Requirements”); provided, that
Borrower shall not be permitted to make any Investment in such Subsidiary until
such time as Borrower has satisfied the Joinder Requirements and, for the
avoidance of doubt, thereafter only such Investments as are permitted to be made
pursuant to this Agreement, including, without limitation, Section 7.7 and the
definition of “Permitted Investments”. Notwithstanding the foregoing:

(a) so long as the Securities Subsidiary continues to qualify as a “Security
Corporation” as defined in 830 Code of Mass. Regulations 63.38B.1, such
Securities Subsidiary shall not be subject to the Joinder Requirements;
provided, that, for the avoidance of doubt, (i) Borrower shall not be permitted
to make any Investment in such Securities Subsidiary other than pursuant to
clause (j) of the definition of Permitted Investments and (ii) the Securities
Subsidiary shall be subject to a pledge by Borrower of 100% of the Securities
Subsidiary’s equity interests;

(b) with respect to any CFC Holdco (other than STIH), such CFC Holdco shall not
be subject to the Joinder Requirements other than a pledge by Borrower or
Secured Guarantor, as applicable, of 65% of the equity interests of such CFC
Holdco of which are entitled to vote and 100% of the equity interests of such
CFC Holdco which are not entitled to vote (within the meaning of Treasury Reg.
Section 1.956-2(c)(2));

 

-23-



--------------------------------------------------------------------------------

(c) so long as STIH is and remains solely owned by ST International and its sole
purpose is to own 1% of equity interests of one or more Foreign Subsidiaries
that are CFCs and such other 99% of such equity interests are owned by a CFC or
a CFC Holdco (and which 65% of such CFC’s or CFC Holdco’s equity interests of
which are entitled to vote and 100% of such CFC’s or CFC Holdco’s equity
interests of which are not entitled to vote (within the meaning of Treasury Reg.
Section 1.956-2(c)(2)) have been pledged to Agent pursuant to the Joinder
Requirements), STIH shall not be subject to the Joinder Requirements provided,
however, that (i) in the event STIH is owned by Borrower or any Secured
Guarantor and remains a CFC Holdco, STIH shall be subject to a pledge by
Borrower (or such Secured Guarantor) of 65% of STIH’s equity interests of which
are entitled to vote and 100% of STIH’s equity interests of which are not
entitled to vote (within the meaning of Treasury Reg. Section 1.956-2(c)(2)) and
(ii) in the event STIH is owned by Borrower (or any Secured Guarantor) and its
sole purpose is no longer limited to own 1% of equity interests of one or more
Foreign Subsidiaries that are CFCs (and which such other 99% of such equity
interests are owned by a CFC or a CFC Holdco), STIH shall be subject to all the
Joinder Requirements; and

(d) so long as any Foreign Subsidiary (including, without limitation, Sarepta
International and AVI) remains wholly-owned (except with respect to the minimum
number of qualifying shares of a director or local resident that are legally
required under applicable Law) by ST International STIH, another Foreign
Subsidiary, Borrower or Secured Guarantor, such Foreign Subsidiary shall not be
subject to the Joinder Requirements; provided, however, that (i) in the event
such Foreign Subsidiary is owned by Borrower (or any Secured Guarantor), such
Foreign Subsidiary shall be subject to a pledge by Borrower (or such Secured
Guarantor) of 65% of such Foreign Subsidiary’s equity interests of which are
entitled to vote and 100% of such Foreign Subsidiary’s equity interests of which
are not entitled to vote (within the meaning of Treasury Reg.
Section 1.956-2(c)(2)) and (ii) AVI shall not be required to satisfy the Joinder
Requirements unless and until Borrower shall have failed to comply with the AVI
Transfer as set forth in the Post Closing Obligations Schedule.

The limitations set forth in clauses (b), (c) and (d) above shall not apply and
such Persons shall be required to satisfy the Joinder Requirements, if the
formation or purpose of any Foreign Subsidiary adversely affects, or could
reasonably be expected to adversely affect, (A) the Credit Parties’ obligations
to comply with Section 6.15(e) or (B) after compliance with Section 6.15(e), the
exclusive rights of the Borrower or any Secured Guarantor to commercialize and
sell the DMD Assets in the US Territory.

6.9. Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely for (a) transaction fees incurred in connection with the Financing
Documents, (b) for working capital needs of Borrower and its Subsidiaries, and
(c) any other Permitted Purpose specified in the Credit Facility Schedule for
such Credit Facility. No portion of the proceeds of the Credit Extensions will
be used for family, personal, agricultural or household use or to purchase
Margin Stock.

 

-24-



--------------------------------------------------------------------------------

6.10. Hazardous Materials; Remediation.

(a) If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property of any Borrower or any other Credit Party, such
Borrower will cause, or direct the applicable Credit Party to cause, the prompt
containment and removal of such Hazardous Materials and the remediation of such
real property as is necessary to comply with all Environmental Laws in a manner
that does not materially reduce the value of such real property. Without
limiting the generality of the foregoing, each Borrower shall, and shall cause
each other Credit Party to, comply with each Environmental Law requiring the
performance at any real property by any Borrower or any other Credit Party of
activities in response to the release or threatened release of a Hazardous
Material.

(b) In the event of a release or disposal of Hazardous Materials, as described
in Section 6.10(a), Borrower will provide Agent, within thirty (30) days after
written demand therefor, with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of such
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established by any Governmental Authority or applicable
Law on any real property as a result thereof, such demand to be made, if at all,
upon Agent’s determination that the failure to remove, treat or dispose of such
Hazardous Materials or Hazardous Materials Contamination, or the failure to
discharge any such assessment could reasonably be expected to have a Material
Adverse Change.

(c) If there is any conflict between this Section 6.10 and any environmental
indemnity agreement which is a Financing Document, the environmental indemnity
agreement shall govern and control.

6.11. Power of Attorney. Each of the officers of Agent is hereby irrevocably
made, constituted and appointed the true and lawful attorney for each Borrower
(without requiring any of them to act as such) with full power of substitution,
and upon the occurrence and during the continuance of an Event of Default, Agent
may do the following: (a) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
(b) so long as Agent has provided not less than three (3) Business Days’ prior
written notice to Borrower to perform the same and Borrower has failed to take
such action, (i) execute in the name of any Person comprising Borrower any
schedules, assignments, instruments, documents, and statements that Borrower is
obligated to give Agent under this Agreement or that Agent or any Lender deems
necessary to perfect or better perfect Agent’s security interest or Lien in any
Collateral, (ii) do such other and further acts and deeds in the name of
Borrower that Agent may deem necessary or desirable to enforce, protect or
preserve any Collateral or its rights therein, including, but not limited to, to
sign Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; and (iii)(A) endorse the name of any Borrower upon any
and all checks, drafts, money orders, and other instruments for the payment of
money that are payable to Borrower; (B) make, settle, and adjust all claims
under Borrower’s insurance policies; (C) take any action any Credit Party is
required to take under this Agreement or any other Financing Document;
(D) transfer the Collateral into the name of Agent or a third party as the Code
permits; (E) exercise any rights and remedies described in this Agreement or the
other Financing Documents; and (F) do such other and further acts and deeds in
the name of Borrower that Agent may deem necessary or desirable to enforce its
rights with regard to any Collateral.

 

-25-



--------------------------------------------------------------------------------

6.12. Further Assurances. Borrower shall, and shall cause each Credit Party to,
promptly execute any further instruments and take further action as Agent
reasonably requests to perfect or better perfect or continue Agent’s Lien in the
Collateral or to effect the purposes of this Agreement or any other Financing
Document.

6.13. Post-Closing Obligations. Borrower shall, and shall cause each Credit
Party to, complete each of the post- closing obligations and/or deliver to Agent
each of the documents, instruments, agreements and information listed on the
Post-Closing Obligations Schedule attached hereto, on or before the date set
forth for each such item thereon (as the same may be extended by Agent in
writing in its sole discretion), each of which shall be completed or provided in
accordance with the Post-Closing Obligations Schedule.

6.14. Disclosure Schedule Updates. Borrower shall, in the event of any
information in the Disclosure Schedule becoming outdated, inaccurate, incomplete
or misleading, deliver to Agent, together with the next Compliance Certificate
required to be delivered under this Agreement after such event, a proposed
update to the Disclosure Schedule correcting all outdated, inaccurate,
incomplete or misleading information; provided, however, (i) with respect to any
proposed updates to the Disclosure Schedule involving Permitted Liens, Permitted
Indebtedness or Permitted Investments, Agent will replace the Disclosure
Schedule attached hereto with such proposed update only if such updated
information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Indebtedness or Permitted Investments
and (ii) with respect to any proposed updates to the Disclosure Schedule
involving other matters, Agent will replace the applicable portion of the
Disclosure Schedule attached hereto with such proposed update upon Agent’s
approval thereof.

6.15. Intellectual Property and Licensing.

(a) Together with each Compliance Certificate required to be delivered pursuant
to Section 6.2(b), to the extent (A) Borrower acquires and/or develops any new
Registered Intellectual Property, or (B) Borrower enters into or becomes bound
by any additional material in-bound license or sublicense agreement, any
additional exclusive material out-bound license or sublicense agreement or other
material agreement with respect to rights in Intellectual Property (other than
over-the-counter software that is commercially available to the public), or
(C) there occurs any other material change in Borrower’s Registered Intellectual
Property, in-bound licenses or sublicenses or exclusive out-bound licenses or
sublicenses from that listed on the Intangible Assets Schedule, together with
such Compliance Certificate, deliver to Agent an updated Intangible Assets
Schedule reflecting such updated information. With respect to any updates to the
Intangible Assets Schedule involving exclusive out-bound licenses or
sublicenses, such licenses shall be consistent with the definitions of and
limitations herein pertaining to Permitted Licenses.

(b) If Borrower obtains any Registered Intellectual Property (other than
copyrights, mask works and related applications, which are addressed below),

 

-26-



--------------------------------------------------------------------------------

Borrower shall promptly execute such documents and provide such other
information (including, without limitation, copies of applications) and take
such other actions as Agent shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Agent, for the ratable benefit of Lenders, in the IP Proceeds (as defined in
Exhibit B) pertaining thereto.

(c) Borrower shall take such commercially reasonable steps as Agent requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (x) all licenses or agreements to be deemed “Collateral” and for
Agent to have a security interest in it that might otherwise be restricted or
prohibited by Law or by the terms of any such license or agreement, whether now
existing or entered into in the future, and (y) Agent to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Agent’s rights and remedies under this Agreement and the other
Financing Documents.

(d) Borrower shall own, or be licensed to use or otherwise have the right to
use, all Material Intangible Assets. Borrower shall cause all Registered
Intellectual Property to be duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Change. Borrower shall at all times conduct its
business without intentional infringement of any Intellectual Property rights of
others. Borrower shall (i) protect, defend and maintain the validity and
enforceability of its Material Intangible Assets (ii) promptly advise Agent in
writing of material infringements of its Material Intangible Assets, or of a
material claim of infringement by Borrower on the Intellectual Property rights
of others; and (iii) not allow any of Borrower’s Material Intangible Assets to
be abandoned, invalidated, forfeited or dedicated to the public or to become
unenforceable. Borrower shall not become a party to, nor become bound by, any
material license or other agreement with respect to which Borrower is the
licensee that prohibits or otherwise restricts Borrower from granting a security
interest in Borrower’s interest in such license or agreement or other property,
other than a restriction invalidated under sections 9-406, 9-407 or 9-408 of the
Code.

(e) By the time of the commercialization of the DMD Assets, Borrower or a
Secured Guarantor shall be granted (and Borrower shall cause any applicable
Credit Party to so grant), and thereafter Borrower or a Secured Guarantor shall
maintain, the exclusive rights (to the exclusion of any other Person) to
commercialize and sell the DMD Assets in the US Territory pursuant to agreements
and documentation in form and substance reasonably satisfactory to Agent.

6.16. Regulatory Reporting and Covenants.

(a) Borrower shall notify Agent and each Lender promptly (and in any event
within 3 Business Days of receiving, becoming aware of or determining that
(each, a “Regulatory Reporting Event” and collectively, the “Regulatory
Reporting Events”): (i) any Governmental Authority, specifically including the
FDA is conducting or has conducted (A) if applicable, any investigation of
Borrower’s or its Subsidiaries’

 

-27-



--------------------------------------------------------------------------------

manufacturing facilities and processes for any Product (or any investigation of
the facility of a contract manufacturer engaged by Borrower or its Subsidiaries
in respect of a Product of which Borrower and/or its Subsidiaries are aware),
which has disclosed any material deficiencies or violations of Laws and/or the
Regulatory Required Permits related thereto or (B) an investigation or review of
any Regulatory Required Permit (other than routine reviews in the Ordinary
Course of Business associated with the renewal of a Regulatory Required Permit
and which could not reasonably be expected to result in a Material Adverse
Change), (ii) development, testing, and/or manufacturing of any Product should
cease, (iii) if a Product has been approved for marketing and sale, any
marketing or sales of such Product should cease or such Product should be
withdrawn from the marketplace, (iv) any Regulatory Required Permit has been
revoked or withdrawn, (v) adverse clinical test results have occurred with
respect to any Product to the extent that such results have or could reasonably
be expected to result in a Material Adverse Change or (vi) any Product recalls
or voluntary Product withdrawals from any market (other than with respect to
discrete batches or lots that are not material in quantity or amount and are not
made in conjunction with a larger recall) have occurred. Borrower shall provide
to Agent or any Lender such further information (including copies of such
documentation) as Agent or any Lender shall reasonably request with respect to
any such Regulatory Reporting Event.

(b) Borrower shall, and shall cause each Credit Party to, obtain and, to the
extent applicable, use commercially reasonable efforts to cause all third
parties to obtain, all Regulatory Required Permits necessary for compliance in
all material respects with Laws with respect to testing, manufacturing,
developing, selling or marketing of Products and shall, and shall cause each
Credit Party to, maintain and comply fully and completely in all respects with
all such Regulatory Required Permits, the noncompliance with which could have a
Material Adverse Change. In the event Borrower or any Credit Party obtains any
new Regulatory Required Permit or any information on the Required Permits
Schedule becomes outdated, inaccurate, incomplete or misleading, Borrower shall,
together with the next Compliance Certificate required to be delivered under
this Agreement after such event, provide Agent with an updated Required Permits
Schedule including such updated information.

 

7. NEGATIVE COVENANTS

Borrower shall not do, nor shall it permit any Credit Party to do, any of the
following without the prior written consent of Agent:

7.1. Dispositions. Convey, sell, abandon, lease, license, transfer, assign or
otherwise dispose of (collectively, “Transfer”) all or any part of its business
or property, except for (a) sales, transfers or dispositions of Inventory in the
Ordinary Course of Business; or (b) sales or abandonment of (i) worn-out or
obsolete Equipment or (ii) other Equipment that is no longer used or useful in
the business of Borrower that is replaced with similar equipment or has a fair
salable value not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate for all such Equipment in any year; (c) to the extent they may
constitute a Transfer, Permitted Liens; (d) to the extent they may constitute a
Transfer, Permitted Investments; (e) Permitted Licenses; (f) the AVI Transfer;
and (g) assignments of manufacturing, supply and similar contracts among
Borrower and its Subsidiaries to the extent not prohibited by this Agreement.

 

-28-



--------------------------------------------------------------------------------

7.2. Changes in Business, Management, Ownership or Business Locations.
(a) Engage in any business other than the businesses currently engaged in by
Borrower or such Subsidiary, as applicable, or reasonably related thereto;
(b) liquidate or dissolve (other than the liquidation of (1) a Subsidiary that
is not a Secured Guarantor where all assets of such liquidating Subsidiary shall
be contributed to its parent or (2) a Subsidiary that is a Secured Guarantor
only if its parent is a Secured Guarantor or Borrower and only if all assets of
such Subsidiary are contributed to such parent, in each case so long as
(i) Borrower has provided Agent with prior written notice of such transaction,
(ii) Borrower’s tangible net worth is not thereby reduced, (iii) no Event of
Default has occurred and is continuing prior thereto or arises as a result
therefrom, and (iv) Borrower shall be in compliance with the covenants set forth
in this Agreement both before and after giving effect to such transaction);
(c) enter into any transaction or series of related transactions which would
result in a Change in Control unless the agreements with respect to such
transactions provide for, as a condition precedent to the consummation thereof,
either (i) the indefeasible payment in full of the Obligations or (ii) the
consent of the Agent and Lenders; (d) add any new offices or business locations,
or enter into any new leases with respect to existing offices or business
locations without first delivering a fully-executed Access Agreement to Agent
(except as otherwise provided below); (e) change its jurisdiction of
organization; (f) change its organizational structure or type; (g) change its
legal name; or (h) change any organizational number (if any) assigned by its
jurisdiction of organization. Notwithstanding the foregoing, in the case of
subpart (d) preceding, subpart (d) shall not restrict leases or licenses for
(i) other than warehouse, consignee or bailee locations (which, for the
avoidance of doubt are addressed in sub clause (ii) below), such new or existing
offices or business locations containing less than One Hundred Thousand Dollars
($100,000) in Borrower’s assets or property and not containing Borrower’s Books
and (ii) any new or existing business location constituting a warehouse,
consignee or bailee location that does not contain any of Borrower’s Books and
would not otherwise require an Access Agreement pursuant to the criteria set
forth in Section 4.2(e), in the case of either clause (i) or (ii), so long as
any Lien in favor of the lessor, landlord or licensor is not on Collateral
(whether or not located on such premises) in excess of $100,000.

7.3. Mergers or Acquisitions. Merge or consolidate with any other Person, or
acquire all or substantially all of the capital stock or property of another
Person; provided, however, (a) that a Subsidiary of Borrower or a Secured
Guarantor may merge or consolidate into such Borrower or a Secured Guarantor so
long as (i) Borrower has provided Agent with prior written notice of such
transaction, (ii) Borrower or a Secured Guarantor, as applicable, shall be the
surviving legal entity (or in the case of a merger or consolidation involving a
Secured Guarantor and Borrower, Borrower shall be the surviving legal entity),
(iii) Borrower’s tangible net worth is not thereby reduced, (iv) no Event of
Default has occurred and is continuing prior thereto or arises as a result
therefrom, and (v) Borrower shall be in compliance with the covenants set forth
in this Agreement both before and after giving effect to such transaction,
(b) that a Subsidiary of Borrower that is not a Secured Guarantor may merge or
consolidate into its parent or another Subsidiary so long as (i) Borrower has
provided Agent with prior written notice of such transaction, (ii) Borrower’s
tangible net worth is not thereby reduced, (iii) if such other Subsidiary is a
Borrower or a Secured Guarantor, such Borrower or such Secured Guarantor, as

 

-29-



--------------------------------------------------------------------------------

applicable, shall be the surviving legal entity, (iv) no Event of Default has
occurred and is continuing prior thereto or arises as a result therefrom, and
(v) Borrower shall be in compliance with the covenants set forth in this
Agreement both before and after giving effect to such transaction or
(c) Borrower may make Permitted Acquisitions.

7.4. Indebtedness. (a) Create, incur, assume, or be liable for any Indebtedness
other than Permitted Indebtedness or (b) purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness (other than with respect to the Obligations as described in
Section 2.3) prior to its scheduled maturity.

7.5. Encumbrance. (a) Create, incur, allow, or suffer any Lien on any of its
property, except for Permitted Liens, (b) permit any Collateral to fail to be
subject to the first priority security interest granted herein except for
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent, or (c) enter into any agreement, document, instrument or other
arrangement (except with or in favor of Agent) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or any Subsidiary’s Collateral or Intellectual
Property, except as is otherwise permitted in the definition of “Permitted
Liens” herein.

7.6. Maintenance of Collateral Accounts. Maintain any Collateral Account, except
pursuant to the terms of Section 6.6 hereof.

7.7. Distributions; Investments; Margin Stock. (a) Pay any dividends (other than
(i) dividends payable solely in common stock or (ii) dividends paid by any
Person (other than Borrower) to such Person’s direct parent) or make any
distribution or payment with respect to or redeem, retire or purchase or
repurchase any of its equity interests (other than repurchases pursuant to the
terms of employee stock purchase plans, employee restricted stock agreements or
similar plans), or (b) make, in any form or manner, any Investment (including,
without limitation, any additional Investment in any Subsidiary) other than
Permitted Investments. Without limiting the foregoing, Borrower shall not, and
shall not permit any of its Subsidiaries or any Credit Party to, purchase or
carry Margin Stock other than as expressly permitted pursuant to this Agreement
and for the avoidance of doubt so as to not result in a violation of Regulation
U.

7.8. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of any Credit Party, except
for (a) transactions that are in the Ordinary Course of Business, upon fair and
reasonable terms that are no less favorable to Borrower than would be obtained
in an arm’s length transaction with a non- affiliated Person, (b) transactions
with Subsidiaries that are designated as a Borrower hereunder and that are not
otherwise prohibited by Article 7 of this Agreement, and (c) transactions
permitted by Section 7.7 of this Agreement.

7.9. Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except to the extent expressly permitted to be made pursuant to the terms of the
Subordination Agreement to which such Subordinated Debt is subject, or (b) amend
any provision in any document relating to the Subordinated Debt other than as
may be expressly permitted pursuant to the terms of any applicable Subordination
Agreement to which such Subordinated Debt is subject.

 

-30-



--------------------------------------------------------------------------------

7.10. Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended or
undertake as one of its important activities extending credit to purchase or
carry Margin Stock, or use the proceeds of any Credit Extension for that
purpose; (i) fail, or permit any ERISA Affiliate to fail, to meet “minimum
funding standards” (as defined in Section 412 of the IRC or Section 302 of
ERISA), whether or not waived, (ii) permit (with respect to any Credit Party,
any Subsidiary of any Credit Party or any ERISA Affiliate thereof) a “reportable
event” as defined in Section 4043(c) of ERISA (or the regulations issued
thereunder) (other than an event for which the 30-day notice requirement is
waived) to occur, (iii) engage in any “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the IRC that could result in
liability in excess of $500,000 in the aggregate or that could reasonably be
expected to result in a Material Adverse Change; (iv) fail to comply with the
Federal Fair Labor Standards Act that could result in liability in excess of
$500,000 in the aggregate or that could reasonably be expected to result in a
Material Adverse Change; (v) permit (with respect to any Credit Party, any
Subsidiary of any Credit Party or any ERISA Affiliate thereof) the withdrawal
from participation in any Pension Plan, or (vi) incur, or permit any Credit
Party, any Subsidiary of any Credit Party or any ERISA Affiliate thereof to
incur, any liability under Title IV of ERISA (other than for PBGC premiums due
but not delinquent under Section 4007 of ERISA).

7.11. Amendments to Organization Documents and Material Agreements. Amend,
modify or waive any provision of (a) any Material Agreement in a manner that
(i) is materially adverse to Borrower, Agent or any Lender, (ii) restricts or
prohibits rights to assign or grant a security interest in such Material
Agreement or (iii) that could reasonably be expected to result in a Material
Adverse Change, or (b) any of its organizational documents (other than a change
in registered agents, or a change that could not adversely affect the rights of
Agent or Lenders hereunder in any material respect, but, for the avoidance of
doubt, under no circumstances a change of its name, type of organization or
jurisdiction of organization), in each case, without the prior written consent
of Agent. Borrower shall provide to Agent copies of all amendments, waivers and
modifications of any Material Agreement or organizational documents.

7.12. Compliance with Anti-Terrorism Laws. Directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists. Borrower shall immediately notify Agent if Borrower
has knowledge that Borrower or any Subsidiary or Affiliate is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby notifies

 

-31-



--------------------------------------------------------------------------------

Borrower that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and its principals, which
information includes the name and address of Borrower and its principals and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws.

 

8. RESERVED

 

9. RESERVED

 

10. EVENTS OF DEFAULT

10.1. Events of Default. The occurrence of any of the following conditions
and/or events, whether voluntary or involuntary, by operation of law or
otherwise, shall constitute an “Event of Default” and Credit Parties shall
thereupon be in default under this Agreement and each of the other Financing
Documents:

(a) Borrower fails to (i) make any payment of principal or interest on any
Credit Extension on its due date, or (ii) pay any other Obligations within three
(3) Business Days after such Obligations are due and payable (which three
(3) Business Day grace period shall not apply to payments due on the Maturity
Date or the date of acceleration pursuant to Section 10.2 hereof);

(b) Any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within ten
(10) days after the earlier of (i) the date of receipt by any Borrower of notice
from Agent or Required Lenders of such default, or (ii) the date an officer of
such Credit Party becomes aware, or through the exercise of reasonable diligence
should have become aware, of such default; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by such Credit Party be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
such Credit Party shall have an additional period (which shall not in any case
exceed twenty (20) days) to attempt to cure such default, and within such
additional time period the failure to cure the default shall not be deemed an
Event of Default;

(c) Any Credit Party defaults in the performance of or compliance with any term
contained in Section 6.2, 6.4, 6.5, 6.6, 6.7(a), 6.8, 6.9, 6.10, 6.13, 6.15 or
6.16 or Article 7;

(d) Any representation, warranty, certification or statement made by any Credit
Party or any other Person acting for or on behalf of a Credit Party (i) in any
Financing Document or in any certificate, financial statement or other document
delivered pursuant to any Financing Document, or (ii) to induce Agent and/or
Lenders to enter into this Agreement or any Financing Document is incorrect in
any respect (or in any material respect if such representation, warranty,
certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);

 

-32-



--------------------------------------------------------------------------------

(e) (i) any Credit Party defaults under or breaches any Material Agreement
(after any applicable grace period contained therein), or a Material Agreement
shall be terminated by a third party or parties party thereto prior to the
expiration thereof, or there is a loss of a material right of a Credit Party
under any Material Agreement to which it is a party, in each case which could
reasonably be expected to result in a Material Adverse Change, (ii) (A) any
Credit Party fails to make (after any applicable grace period) any payment when
due (whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Indebtedness (other than the
Obligations) of such Credit Party or such Subsidiary having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than Five Hundred Thousand Dollars ($500,000) (“Material
Indebtedness”), (B) any other event shall occur or condition shall exist under
any contractual obligation relating to any such Material Indebtedness, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of (without regard to any subordination terms with respect
thereto), the maturity of such Material Indebtedness or (C) any such Material
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof, (iii) any
Credit Party defaults (beyond any applicable grace period) under any obligation
for payments due or otherwise under any lease agreement for such Credit Party’s
principal place of business or any place of business that meets the criteria for
the requirement of an Access Agreement under Section 4.2(e) or Section 7.2,
(iv) the occurrence of any breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations, or the occurrence of
any event requiring the prepayment of any Subordinated Debt, or the delivery of
any notice with respect to any Subordinated Debt or pursuant to any
Subordination Agreement that triggers the start of any standstill or similar
period under any Subordination Agreement, or (v) any Borrower makes any payment
on account of any Indebtedness that has been subordinated to any of the
Obligations, other than payments specifically permitted by the terms of such
subordination;

(f) (i) any Credit Party shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally, shall make
a general assignment for the benefit of creditors, or shall cease doing business
as a going concern, (ii) any proceeding shall be instituted by or against any
Credit Party seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, conservator, liquidating agent, liquidator, other
similar official or other official with similar powers, in each case for it or
for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Credit
Party, either such proceedings shall remain undismissed

 

-33-



--------------------------------------------------------------------------------

or unstayed for a period of thirty (30) days or more or any action sought in
such proceedings shall occur or (iii) any Credit Party shall take any corporate
or similar action or any other action to authorize any action described in
clause (i) or (ii) above;

(g) (i) The service of process seeking to attach, execute or levy upon, seize or
confiscate any Collateral Account, any Intellectual Property, or any funds of
any Credit Party on deposit with Agent, any Lender or any Affiliate of Agent or
any Lender, or (ii) a notice of lien, levy, or assessment is filed against any
assets of a Credit Party by any government agency, and the same under subclauses
(i) and (ii) hereof are not discharged or stayed (whether through the posting of
a bond or otherwise) prior to the earlier to occur of ten (10) days after the
occurrence thereof or such action becoming effective;

(h) (i) any court order enjoins, restrains, or prevents Borrower from conducting
any material part of its business, (ii) the institution by any Governmental
Authority of criminal proceedings against any Credit Party, or (iii) one or more
judgments or orders for the payment of money (to the extent not paid or fully
covered by insurance and as to which the relevant insurance company has not
disputed coverage in writing) aggregating in excess of $500,000 shall be
rendered against any or all Credit Parties and either (A) enforcement
proceedings shall have been commenced by any creditor upon any such judgments or
orders, or (B) there shall be any period of ten (10) consecutive days during
which a stay of enforcement of any such judgments or orders, by reason of a
pending appeal, bond or otherwise, shall not be in effect;

(i) any Lien created by any of the Financing Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert; any provision of any Financing Document shall
fail to be valid and binding on, or enforceable against, a Credit Party, or any
Credit Party shall so assert;

(j) (i) A Change in Control occurs or (ii) any Credit Party or direct or
indirect equity owner in a Credit Party shall enter into an agreement which
contemplates a Change in Control (unless such agreement is either
(A) non-binding on such Credit Party or (B) provides for, as a condition
precedent to the consummation of such agreement, either (x) the indefeasible
payment in full in cash of all Obligations or (y) the consent of Agent and
Lenders);

(k) Any Required Permit shall have been (i) revoked, rescinded, suspended,
modified in a materially adverse manner or not renewed in the Ordinary Course of
Business for a full term, or (ii) subject to any decision by a Governmental
Authority that designates a hearing with respect to any applications for renewal
of any of such Required Permit or that could result in the Governmental
Authority taking any of the actions described in clause (i) above, and such
decision or such revocation, rescission, suspension, modification or non-renewal
has, or could reasonably be expected to have, a Material Adverse Change;

 

-34-



--------------------------------------------------------------------------------

(l) (i) the voluntary withdrawal or institution of any action or proceeding by
the FDA or similar Governmental Authority to order the withdrawal of any Product
or Product category from the market or to enjoin Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries from manufacturing,
marketing, selling or distributing any Product or Product category, any of which
has or could reasonably be expected to result in a Material Adverse Change,
(ii) the institution of any action or proceeding by any DEA, FDA, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Regulatory Required Permit held by Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries, which, in each case, has or
could reasonably be expected to result in Material Adverse Change, (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by DEA, FDA, or any other Governmental Authority
which has or could reasonably be expected to result in a Material Adverse
Change, or (iv) the occurrence of adverse test results in connection with a
Product which could reasonably be expected to result in Material Adverse Change;

(m) If any Borrower is or becomes an entity whose equity is registered with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange; or

(n) The occurrence of any fact, event or circumstance that results in a Material
Adverse Change.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

10.2. Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, Agent
may, and at the written direction of Required Lenders shall, without notice or
demand, do any or all of the following: (i) deliver notice of the Event of
Default to Borrower, (ii) by notice to any Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in
Section 10.1(f) occurs all Obligations shall be immediately due and payable
without any action by Agent or the Lenders), or (iii) by notice to any Borrower
suspend or terminate the obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between any Credit Party and Agent and/or the Lenders (but if an Event
of Default described in Section 10.1(f) occurs all obligations, if any, of the
Lenders to advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Agent and/or the
Lenders shall be immediately terminated without any action by Agent or the
Lenders).

 

-35-



--------------------------------------------------------------------------------

(b) Without limiting the rights of Agent and Lenders set forth in
Section 10.2(a) above, upon the occurrence and during the continuance of an
Event of Default, Agent shall have the right, without notice or demand, to do
any or all of the following:

(i) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, and foreclose upon and/or sell, lease or liquidate, the
Collateral, in whole or in part;

(ii) apply to the Obligations (A) any balances and deposits of any Credit Party
that Agent or any Lender or any Affiliate of Agent or a Lender holds or
controls, or (B) any amount held or controlled by Agent or any Lender or any
Affiliate of Agent or a Lender owing to or for the credit or the account of any
Credit Party;

(iii) settle, compromise or adjust and grant releases with respect to disputes
and claims directly with Account Debtors for amounts on terms and in any order
that Agent considers advisable, notify any Person owing any Credit Party money
of Agent’s security interest in such funds, and verify the amount of such
Account;

(iv) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates. Agent may also render any or all of the Collateral unusable at a
Credit Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

(v) pay, purchase, contest, or compromise any Lien which appears to be prior or
superior to its security interest and pay all expenses incurred;

(vi) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral (and including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof); provided that Agent shall only use such
license or other right to use as described in this sentence solely in connection
with Agent’s exercise of its rights and remedies under this Article 10 and, in
connection with Agent’s exercise of its rights under this Article 10, Borrower’s
rights under all licenses and all franchise agreements shall be deemed to inure
to Agent for the benefit of the Lenders;

(vii) place a “hold” on any account maintained with Agent or the Lenders or any
Affiliate of Agent or a Lender and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral;

 

-36-



--------------------------------------------------------------------------------

(viii) demand and receive possession of the Books of Borrower and the other
Credit Parties; and

(ix) exercise all other rights and remedies available to Agent under the
Financing Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

10.3. Notices. Any notice that Agent is required to give to a Credit Party under
the UCC of the time and place of any public sale or the time after which any
private sale or other intended disposition of the Collateral is to be made shall
be deemed to constitute reasonable notice if such notice is given in accordance
with this Agreement at least five (5) days prior to such action.

10.4. Protective Payments. If any Credit Party fails to pay or perform any
covenant or obligation under this Agreement or any other Financing Document,
Agent may pay or perform such covenant or obligation, and all amounts so paid by
Agent are Protective Advances and immediately due and payable, bearing interest
at the then highest applicable rate for the Credit Facilities hereunder, and
secured by the Collateral. No such payments or performance by Agent shall be
construed as an agreement to make similar payments or performance in the future
or constitute Agent’s waiver of any Event of Default.

10.5. Liability for Collateral No Waiver; Remedies Cumulative. So long as Agent
and the Lenders comply with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Agent
and the Lenders, Agent and the Lenders shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral. Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Financing Document shall not waive, affect, or diminish
any right of Agent thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
Agent and then is only effective for the specific instance and purpose for which
it is given. Agent’s rights and remedies under this Agreement and the other
Financing Documents are cumulative. Agent has all rights and remedies provided
under the Code, by Law, or in equity. Agent’s exercise of one right or remedy is
not an election, and Agent’s waiver of any Event of Default is not a continuing
waiver. Agent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

10.6. Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (i) Borrower, for itself and the other
Credit Parties, irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower of all or any part of the Obligations, and, as between
Borrower and the Credit Parties on the one hand and Agent and Lenders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(ii) unless the Agent and the Lenders shall agree otherwise, the

 

-37-



--------------------------------------------------------------------------------

proceeds of any sale of, or other realization upon all or any part of the
Collateral shall be applied: first, to the Protective Advances; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of the Credit Parties owing
to Agent or any Lender under the Financing Documents. Borrower shall remain
fully liable for any deficiency. Any balance remaining shall be delivered to
Borrower or to whoever may be lawfully entitled to receive such balance or as a
court of competent jurisdiction may direct. Unless the Agent and the Lenders
shall agree otherwise, in carrying out the foregoing, (x) amounts received shall
be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category.

10.7. Waivers.

(a) Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives: (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents and hereby
ratifies and confirms whatever Agent or Lenders may do in this regard; (ii) all
rights to notice and a hearing prior to Agent’s or any Lender’s entry upon the
premises of a Borrower, the taking possession or control of, or to Agent’s or
any Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws. Each Borrower acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.

(b) Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

(c) To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the

 

-38-



--------------------------------------------------------------------------------

Credit Facilities or to any subsequent disbursement of Credit Extensions, such
acquiescence shall not be deemed to constitute a waiver by Agent or any Lender
of such requirements with respect to any future Credit Extensions and Agent may
at any time after such acquiescence require Borrower to comply with all such
requirements. Any forbearance by Agent or a Lender in exercising any right or
remedy under any of the Financing Documents, or otherwise afforded by applicable
law, including any failure to accelerate the maturity date of the Credit
Facilities, shall not be a waiver of or preclude the exercise of any right or
remedy nor shall it serve as a novation of the Financing Documents or as a
reinstatement of the Obligations or a waiver of such right of acceleration or
the right to insist upon strict compliance of the terms of the Financing
Documents. Agent’s or any Lender’s acceptance of payment of any sum secured by
any of the Financing Documents after the due date of such payment shall not be a
waiver of Agent’s and such Lender’s right to either require prompt payment when
due of all other sums so secured or to declare a default for failure to make
prompt payment. The procurement of insurance or the payment of taxes or other
Liens or charges by Agent as the result of an Event of Default shall not be a
waiver of Agent’s right to accelerate the maturity of the Obligations, nor shall
Agent’s receipt of any condemnation awards, insurance proceeds, or damages under
this Agreement operate to cure or waive any Credit Party’s default in payment of
sums secured by any of the Financing Documents.

(d) Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrower and the Financing
Documents and other security instruments or agreements securing the Obligations
have been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrower’s obligations under the Financing Documents.

(e) Neither Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Obligations. Nothing contained herein or
in any other Financing Document shall be construed as requiring Agent or any
Lender to resort to any part of the Collateral for the satisfaction of any of
Borrower’s obligations under the Financing Documents in preference or priority
to any other Collateral, and Agent may seek satisfaction out of all of the
Collateral or any part thereof, in its absolute discretion in respect of
Borrower’s obligations under the Financing Documents. To the fullest extent
permitted by law, each Borrower, for itself and its successors and assigns,
waives in the event of foreclosure of any or all of the Collateral any equitable
right otherwise available to any Credit Party which would require the separate
sale of any of the Collateral or require Agent or Lenders to exhaust their
remedies against any part of the Collateral before proceeding against any other
part of the Collateral; and further in the event of such foreclosure each
Borrower does hereby expressly consent to and authorize, at the option of Agent,
the foreclosure and sale either separately or together of each part of the
Collateral.

 

-39-



--------------------------------------------------------------------------------

10.8. Injunctive Relief. The parties acknowledge and agree that, in the event of
a breach or threatened breach of any Credit Party’s obligations under any
Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section 10.8 as if this Section 10.8 were a part of each Financing Document
executed by such Credit Party.

 

11. NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other
Financing Document must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Any of Agent, Lender or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Article 11.

If to Borrower:

Sarepta Therapeutics, Inc.

215 First Street

Cambridge, MA 02142

Attention: Sandy Mahatme, Chief Financial Officer

Facsimile: (617) 812-5811

E-Mail: smahatme@sarepta.com

If to Agent or to MidCap (or any of its Affiliates or Approved Funds) as a
Lender:

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Sarepta Therapeutics transaction

Facsimile: 301-941-1450

Email: notices@midcapfinancial.com

 

-40-



--------------------------------------------------------------------------------

With a copy to:

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Legal

Facsimile: 301-941-1450

Email: legalnotices@midcapfinancial.com

If to any Lender other than MidCap: at the address for such Lender set forth in
the signature pages to this Agreement or provided as a notice address for such
in connection with any assignment hereunder.

 

12. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

12.1. THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER FINANCING
DOCUMENT, AND THE RIGHTS, REMEDIES AND OBLIGATIONS OF THE PARTIES HERETO AND
THERETO, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
AGREEMENT OR SUCH FINANCING DOCUMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES AND
ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. NOTWITHSTANDING THE
FOREGOING, AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH AGENT AND LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO THE JURISDICTION OF THE
FEDERAL AND STATE COURTS LOCATED IN THE STATE OF NEW YORK AND ANY SUCH OTHER
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINTS, AND
OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN ARTICLE 11 OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER TO
OCCUR OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAIL, PROPER POSTAGE PREPAID.

 

-41-



--------------------------------------------------------------------------------

12.2. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND
LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12.3. Borrower, Agent and each Lender agree that each Credit Extension
(including those made on the Closing Date) shall be deemed to be made in, and
the transactions contemplated hereunder and in any other Financing Document
shall be deemed to have been performed in, the State of Maryland.

 

13. GENERAL PROVISIONS

13.1. Successors and Assigns.

(a) This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
obligations under it without Agent’s prior written consent (which may be granted
or withheld in Agent’s discretion). Any Lender may at any time assign to one or
more Eligible Assignees all or any portion of such Lender’s Applicable
Commitment and/or Credit Extensions, together with all related obligations of
such Lender hereunder. Borrower and Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned until Agent shall have received and accepted an effective assignment
agreement in form and substance acceptable to Agent, executed, delivered and
fully completed by the applicable parties thereto, and shall have received such
other information regarding such Eligible Assignee as Agent reasonably shall
require. Notwithstanding anything set forth in this Agreement to the contrary,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, however, that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. If requested by Agent, Borrower
agrees to (i) execute any documents reasonably required to effectuate and
acknowledge each assignment of an Applicable Commitment or Credit Extension to
an assignee hereunder, (ii) make Borrower’s management available to meet with
Agent and prospective participants and assignees of Applicable Commitments or
Credit Extensions and (iii) assist Agent or the Lenders in the preparation of
information relating to the financial affairs of Borrower as any prospective
participant or assignee of an Applicable Commitment or Credit Extension
reasonably may request.

 

-42-



--------------------------------------------------------------------------------

(b) From and after the date on which the conditions described above have been
met, (i) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such assignment agreement, shall have the rights and
obligations of a Lender hereunder, and (ii) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
assignment agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination). Upon the request of the
Eligible Assignee (and, as applicable, the assigning Lender) pursuant to an
effective assignment agreement, each Borrower shall execute and deliver to Agent
for delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
secured notes in the aggregate principal amount of the Eligible Assignee’s
Credit Extensions or Applicable Commitments (and, as applicable, secured
promissory notes in the principal amount of that portion of the principal amount
of the Credit Extensions or Applicable Commitments retained by the assigning
Lender).

(c) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at its offices located in Bethesda, Maryland a copy of each assignment
agreement delivered to it and a Register for the recordation of the names and
addresses of each Lender, and the commitments of, and principal amount (and
stated interest) of the Credit Extensions owing to, such Lender pursuant to the
terms hereof (the “Register”). The entries in such Register shall be conclusive,
absent manifest error, and Borrower, Agent and Lenders may treat each Person
whose name is recorded therein pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Such Register shall be available for inspection by Borrower and any
Lender, at any reasonable time upon reasonable prior notice to Agent. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of Borrower maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Obligations (each, a “Participant Register”). The
entries in the Participant Registers shall be conclusive, absent manifest error.
Each Participant Register shall be available for inspection by Borrower and the
Agent at any reasonable time upon reasonable prior notice to the applicable
Lender; provided, that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person (including Borrower) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. For the avoidance of doubt, the Agent
(in its capacity as Agent) shall have no responsibility for maintaining a
participant register.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Credit Extensions (including any Secured Promissory Notes evidencing such Credit
Extensions) are registered obligations, the right, title and interest of the
Lenders and their assignees in and to such Credit Extensions shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Agreement
shall be construed so that the Credit Extensions

 

-43-



--------------------------------------------------------------------------------

are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the IRC and Section 5f.103-1(c) of the United
States Treasury Regulations.

13.2. Indemnification.

(a) Borrower hereby agrees to promptly pay (i) (A) all reasonable costs and
expenses of Agent (including, without limitation, the reasonable costs, expenses
and reasonable fees of counsel to, and independent appraisers and consultants
retained by, Agent) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Financing Documents, and in connection with the
continued administration of the Financing Documents including (1) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (2) any periodic public record searches conducted by or
at the reasonable request of Agent (including, without limitation, title
investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability, partnership and related records concerning the continued existence,
organization and good standing of certain Persons), and (B) costs and expenses
of Agent in connection with the performance by Agent of its rights and remedies
under the Financing Documents; (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents; (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents; (iv) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the Credit Extensions to be made hereunder; and
(v) all costs and expenses incurred by Agent or Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto; provided, however, that to the extent that
the costs and expenses referred to in this clause (v) consist of fees, costs and
expenses of counsel, Borrower shall be obligated to pay such fees, costs and
expenses for counsel to Agent and for only one counsel acting for all Lenders
(other than Agent).

(b) Borrower hereby agrees to indemnify, pay and hold harmless Agent and Lenders
and the Related Parties of Agent and Lenders (collectively called the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable
disbursements and reasonable fees of counsel for such Indemnitee) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental

 

-44-



--------------------------------------------------------------------------------

consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
Lenders) asserting any right to payment for the transactions contemplated
hereby, which may be imposed on, incurred by or asserted against such Indemnitee
as a result of or in connection with the transactions contemplated hereby and
the use or intended use of the proceeds of the Credit Facilities, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee or such Indemnitee’s Related Party, as determined by a final
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such Indemnified Liabilities incurred by the Indemnitees or
any of them. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby. For the avoidance of doubt, this
Section 13.2(b) shall not apply with respect to Taxes, which are addressed in
Section 2.6(h).

(c) Notwithstanding any contrary provision in this Agreement, the obligations of
Borrower under this Section 13.2 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

13.3. Time of Essence. Time is of the essence for the payment and performance of
the Obligations in this Agreement.

13.4. Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

13.5. Correction of Financing Documents. Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Financing
Documents consistent with the agreement of the parties.

13.6. Integration. This Agreement and the Financing Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Financing Documents merge into this Agreement and the Financing
Documents.

 

-45-



--------------------------------------------------------------------------------

13.7. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.

13.8. Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations for
which no claim has yet been made and any other obligations which, by their
terms, are to survive the termination of this Agreement) have been satisfied.
The obligation of Borrower in Section 13.2 to indemnify each Lender and Agent
shall survive until the statute of limitations with respect to such claim or
cause of action shall have run. All powers of attorney and appointments of Agent
or any Lender as Borrower’s attorney in fact hereunder, and all of Agent’s and
Lenders’ rights and powers in respect thereof, are coupled with an interest, are
irrevocable until all Obligations (other than inchoate indemnity obligations for
which no claim has yet been made and any other obligations which, by their
terms, are to survive the termination of this Agreement) have been fully repaid
and performed and Agent’s and the Lenders’ obligation to provide Credit
Extensions terminates.

13.9. Confidentiality. In handling any confidential information of Borrower,
each of the Lenders and Agent shall use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of information
obtained by it pursuant to any Financing Document but disclosure of information
may be made: (a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions;
(c) as required by Law, regulation, subpoena, order or other legal,
administrative, governmental or regulatory request; (d) to regulators or as
otherwise required in connection with an examination or audit, or to any
nationally recognized rating agency; (e) as Agent or any Lender considers
appropriate in exercising remedies under the Financing Documents; (f) to
financing sources that are advised of the confidential nature of such
information and are instructed to keep such information confidential; (g) to
third party service providers of the Lenders and/or Agent so long as such
service providers are bound to such Lender or Agent by obligations of
confidentiality; (h) to the extent necessary or customary for inclusion in
league table measurements; and (i) in connection with any litigation or other
proceeding to which such Lender or Agent or any of their Affiliates is a party
or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Affiliates referring to a Lender or Agent
or any of their Affiliates. Confidential information does not include
information that either: (i) is in the public domain or in the Lenders’ and/or
Agent’s possession when disclosed to the Lenders and/or Agent, or becomes part
of the public domain after disclosure to the Lenders and/or Agent; or (ii) is
disclosed to the Lenders and/or Agent by a third party, if the Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information. Agent and/or Lenders may use confidential information for the
development of client databases, reporting purposes, and market analysis, so
long as Agent and/or Lenders, as applicable, do not disclose Borrower’s identity
or the identity of any Person associated with Borrower unless otherwise
permitted by this Agreement. The provisions of the

 

-46-



--------------------------------------------------------------------------------

immediately preceding sentence shall survive the termination of this Agreement.
The agreements provided under this Section 13.9 supersede all prior agreements,
understanding, representations, warranties, and negotiations between the parties
about the subject matter of this Section 13.9.

13.10. Right of Set-off. Borrower hereby grants to Agent and to each Lender, a
lien, security interest and right of set-off as security for all Obligations to
Agent and each Lender hereunder, whether now existing or hereafter arising upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of Agent or the Lenders or any
entity under the control of Agent or the Lenders (including an Agent or Lender
Affiliate) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, Agent
or the Lenders may set-off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13.11. Publicity. Borrower will not directly or indirectly publish, disclose or
otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Agent or any Lender or any of their Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except as required
by applicable Law (including SEC disclosure rules), subpoena or judicial or
similar order, in which case Borrower shall endeavor to give Agent prior written
notice of such publication or other disclosure. Each Lender and Borrower hereby
authorizes each Lender to publish the name of such Lender and Borrower, the
existence of the financing arrangements referenced under this Agreement, the
primary purpose and/or structure of those arrangements, the amount of credit
extended under each facility, the title and role of each party to this
Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which such Lender elects
to submit for publication. In addition, each Lender and Borrower agrees that
each Lender may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date. With respect to any of the foregoing, such authorization shall be
subject to such Lender providing Borrower and the other Lenders with an
opportunity to review and confer with such Lender regarding, and approve, the
contents of any such tombstone, advertisement or information, as applicable,
prior to its initial submission for publication, but subsequent publications of
the same tombstone, advertisement or information shall not require Borrower’s
approval.

13.12. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

-47-



--------------------------------------------------------------------------------

13.13. Approvals. Unless expressly provided herein to the contrary, any
approval, consent, waiver or satisfaction of Agent or Lenders with respect to
any matter that is the subject of this Agreement or the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

13.14. Amendments; Required Lenders; Inter-Lender Matters.

(a) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Document, no approval or consent thereunder, or
any consent to any departure by Borrower therefrom (in each case, other than
amendments, waivers, approvals or consents deemed ministerial by Agent), shall
in any event be effective unless the same shall be in writing and signed by
Borrower, Agent and Required Lenders. Except as set forth in clause (b) below,
all such amendments, modifications, terminations or waivers requiring the
consent of the “Lenders” shall require the written consent of Required Lenders.

(b) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Document shall, unless in writing and signed by
Agent and by each Lender directly affected thereby: (i) increase or decrease the
Applicable Commitment of any Lender (which shall be deemed to affect all
Lenders), (ii) reduce the principal of or rate of interest on any Obligation or
the amount of any fees payable hereunder, (iii) postpone the date fixed for or
waive any payment of principal of or interest on any Credit Extension, or any
fees or reimbursement obligation hereunder, (iv) release all or substantially
all of the Collateral, or consent to a transfer of any of the Intellectual
Property, in each case, except as otherwise expressly permitted in the Financing
Documents (which shall be deemed to affect all Lenders), (v) subordinate the
lien granted in favor of Agent securing the Obligations (which shall be deemed
to affect all Lenders, except as otherwise provided below), (vi) release a
Credit Party from, or consent to a Credit Party’s assignment or delegation of,
such Credit Party’s obligations hereunder and under the other Financing
Documents or any Guarantor from its guaranty of the Obligations (which shall be
deemed to affect all Lenders) or (vii) amend, modify, terminate or waive this
Section 13.14(b) or the definition of “Required Lenders” or “Pro Rata Share” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender. For purposes of the foregoing, no Lender shall be deemed affected by
(i) waiver of the imposition of the Default Rate or imposition of the Default
Rate to only a portion of the Obligations, (ii) waiver of the accrual of late
charges, (iii) waiver of any fee solely payable to Agent under the Financing
Documents, (iv) subordination of a lien granted in favor of Agent provided such
subordination is limited to equipment being financed by a third party providing
Permitted Indebtedness. Notwithstanding any provision in this Section 13.14 to
the contrary, no amendment, modification, termination or waiver affecting or
modifying the rights or obligations of Agent hereunder shall be effective unless
signed by Agent and Required Lenders

(c) Agent shall not grant its written consent to any deviation or departure by
Borrower or any Credit Party from the provisions of Article 7 without the

 

-48-



--------------------------------------------------------------------------------

prior written consent of the Required Lenders. Required Lenders shall have the
right to direct Agent to take any action described in Section 10.2(b). Upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in Section 10.2 without the written consent of
Required Lenders following the occurrence of an “Exigent Circumstance” (as
defined below). All matters requiring the satisfaction or acceptance of Agent in
the definition of Subordinated Debt shall further require the satisfaction and
acceptance of each Required Lender. Any reference in this Agreement to an
allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise. As used in this Section,
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Agent, imminently threatens the ability of Agent to realize upon all
or any material portion of the Collateral, such as, without limitation,
fraudulent removal, concealment, or abscondment thereof, destruction or material
waste thereof, or failure of Borrower after reasonable demand to maintain or
reinstate adequate casualty insurance coverage, or which, in the judgment of
Agent, could result in a material diminution in value of the Collateral.

13.15. Borrower Liability. If there is more than one entity comprising Borrower,
then (a) any Borrower may, acting singly, request Credit Extensions hereunder,
(b) each Borrower hereby appoints the other as agent for the other for all
purposes hereunder, including with respect to requesting Credit Extensions
hereunder, (c) each Borrower shall be jointly and severally obligated to pay and
perform all obligations under the Financing Documents, including, but not
limited to, the obligation to repay all Credit Extensions made hereunder and all
other Obligations, regardless of which Borrower actually receives said Credit
Extensions, as if each Borrower directly received all Credit Extensions, and
(d) each Borrower waives (1) any suretyship defenses available to it under the
Code or any other applicable law, and (2) any right to require the Lenders or
Agent to: (A) proceed against any Borrower or any other person; (B) proceed
against or exhaust any security; or (C) pursue any other remedy. The Lenders or
Agent may exercise or not exercise any right or remedy they have against any
Credit Party or any security (including the right to foreclose by judicial or
non-judicial sale) without affecting any other Credit Party’s liability or any
Lien against any other Credit Party’s assets. Notwithstanding any other
provision of this Agreement or other related document, until the indefeasible
payment in cash in full of the Obligations (other than inchoate indemnity
obligations for which no claim has yet been made) and termination of the
Applicable Commitments, each Borrower irrevocably waives all rights that it may
have at law or in equity (including, without limitation, any law subrogating
Borrower to the rights of the Lenders and Agent under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Credit Party, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by any Credit Party with
respect to the Obligations in connection with this Agreement or otherwise and
all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by a Credit Party
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void. If any payment
is made to a Credit Party in contravention of this Section, such Credit Party
shall hold such payment in trust for the Lenders and Agent and such payment
shall be promptly delivered to Agent for application to the Obligations, whether
matured or unmatured.

 

-49-



--------------------------------------------------------------------------------

13.16. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

13.17. USA PATRIOT Act Notification. Agent (for itself and not on behalf of any
Lender) and each Lender hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrower, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrower in
accordance with the USA PATRIOT Act.

 

14. AGENT

14.1. Appointment and Authorization of Agent. Each Lender hereby irrevocably
appoints, designates and authorizes Agent to take such action on its behalf
under the provisions of this Agreement and each other Financing Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Financing Document, together with such
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of Agent and Lenders and none of Credit Parties nor any
other Person shall have any rights as a third party beneficiary of any of the
provisions hereof. The duties of Agent shall be mechanical and administrative in
nature. Notwithstanding any provision to the contrary contained elsewhere herein
or in any other Financing Document, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Financing Document or
otherwise exist against Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Financing
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Without limiting the generality of the
foregoing, Agent shall have the sole and exclusive right and authority (to the
exclusion of the Lenders), and is hereby authorized, to (a) act as collateral
agent for Agent and each Lender for purposes of the perfection of all liens
created by the Financing Documents and all other purposes stated therein,
(b) manage, supervise and otherwise deal with the Collateral, (c) take such
other action as is necessary or desirable to maintain the perfection and
priority of the liens created or purported to be created by the Financing
Documents, (d) except as may be otherwise specified in any Financing Document,
exercise all remedies given to Agent and the

 

-50-



--------------------------------------------------------------------------------

other Lenders with respect to the Collateral, whether under the Financing
Documents, applicable law or otherwise and (e) execute any amendment, consent or
waiver under the Financing Documents on behalf of any Lender that has consented
in writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Agent and the Lenders for purposes of the perfection of all liens
with respect to the Collateral, including any deposit account maintained by a
Credit Party with, and cash and cash equivalents held by, such Lender, and may
further authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such liens or otherwise to transfer the
Collateral subject thereto to Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

14.2. Successor Agent.

(a) Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) a Lender or an Affiliate of Agent or any Lender or any Approved
Fund, or (ii) any Person to whom Agent or any of its Affiliates, in their
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) fifty percent (50%) or more of the Credit
Extensions or Applicable Commitments then held by Agent or such Affiliate (in
its capacity as a Lender), in each case without the consent of the Lenders or
Borrower. Following any such assignment, Agent shall give notice to the Lenders
and Borrower. An assignment by Agent pursuant to this subsection (a) shall not
be deemed a resignation by Agent for purposes of subsection (b) below.

(b) Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrower. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent with
consultation with Borrower except that consultation with Borrower shall not be
required if such successor Agent is an Affiliate or Approved Fund of MidCap. If
no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within ten (10) Business Days after the retiring
Agent gives notice of its resignation, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrower and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this subsection (b).

(c) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection
(b) above, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing

 

-51-



--------------------------------------------------------------------------------

Documents (if not already discharged therefrom as provided above in this
subsection (c)). The fees payable by Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Financing Documents, the provisions of this Article shall
continue in effect for the benefit of such retiring Agent and its sub-agents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting or was continuing to act as Agent.

14.3. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Financing Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct. Any such Person to whom Agent
delegates a duty shall benefit from this Article 14 to the extent provided by
Agent.

14.4. Liability of Agent. Except as otherwise provided herein, no “Agent-Related
Person” (as defined below) shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Financing Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other
Financing Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Financing Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Financing Document, or for any failure of any Credit Party or any
other party to any Financing Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Financing Document, or to inspect the Collateral, other properties or
books or records of any Credit Party or any Affiliate thereof. The term
“Agent-Related Person” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents, advisors, auditors and attorneys-in-fact
of such Persons; provided, however, that no Agent-Related Person shall be an
Affiliate of Borrower.

14.5. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under any Financing Document (a) if
such action would, in the opinion of Agent, be contrary to law or any Financing
Document, (b) if such action would, in the opinion of Agent, expose Agent to any
potential liability under any law, statute or regulation or (c) if Agent shall
not first have received such advice or concurrence of all Lenders as it deems
appropriate and, if it so requests,

 

-52-



--------------------------------------------------------------------------------

it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other
Financing Document in accordance with a request or consent of all Lenders (or
Required Lenders where authorized herein) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

14.6. Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default and/or Event of Default, unless Agent shall
have received written notice from a Lender or Borrower, describing such default
or Event of Default. Agent will notify the Lenders of its receipt of any such
notice. While an Event of Default has occurred and is continuing, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default as Agent shall deem advisable or in the
best interest of the Lenders, including without limitation, satisfaction of
other security interests, liens or encumbrances on the Collateral not permitted
under the Financing Documents, payment of taxes on behalf of Borrower or any
other Credit Party, payments to landlords, warehouseman, bailees and other
Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting a Credit Party and/or the Collateral.

14.7. Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Financing Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Agent herein, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party which may
come into the possession of any Agent-Related Person.

14.8. Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, each Lender shall, severally and pro rata based on its
respective Pro Rata Share, indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), and hold

 

-53-



--------------------------------------------------------------------------------

harmless each Agent-Related Person from and against any and all Indemnified
Liabilities (which shall not include legal expenses of Agent incurred in
connection with the closing of the transactions contemplated by this Agreement)
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall, severally and pro rata
based on its respective Pro Rata Share, reimburse Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including Protective
Advances incurred after the closing of the transactions contemplated by this
Agreement) incurred by Agent (in its capacity as Agent, and not as a Lender) in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Financing Document, or any
document contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive the payment in full of the Obligations, the
termination of this Agreement and the resignation of Agent. The term
“Indemnified Liabilities” means those liabilities described in Section 13.2(a)
and Section 13.2(b).

14.9. Agent in its Individual Capacity. With respect to its Credit Extensions,
MidCap shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not Agent, and
the terms “Lender” and “Lenders” include MidCap in its individual capacity.
MidCap and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, any Credit Party and any of their Affiliates and any
person who may do business with or own securities of any Credit Party or any of
their Affiliates, all as if MidCap were not Agent and without any duty to
account therefor to Lenders. MidCap and its Affiliates may accept fees and other
consideration from a Credit Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders. Each Lender
acknowledges the potential conflict of interest between MidCap as a Lender
holding disproportionate interests in the Credit Extensions and MidCap as Agent,
and expressly consents to, and waives, any claim based upon, such conflict of
interest.

14.10. Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, Agent (irrespective of whether the principal of any Credit Extension,
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on such Credit
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent allowed in such judicial proceeding); and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-54-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances. To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.

14.11. Collateral and Guaranty Matters. The Lenders irrevocably authorize Agent,
at its option and in its discretion, to release (a) any Credit Party and any
Lien on any Collateral granted to or held by Agent under any Financing Document
upon the date that all Obligations (other than inchoate indemnity obligations
for which no claim has yet been made and any other obligations which, by their
terms, are to survive the termination of this Agreement) due hereunder have been
fully and indefeasibly paid in full and no Applicable Commitments or other
obligations of any Lender to provide funds to Borrower under this Agreement
remain outstanding, and (b) any Lien on any Collateral that is transferred or to
be transferred as part of or in connection with any disposition or transfer
permitted hereunder or under any other Financing particular types or items of
Collateral pursuant to this Section 14.11.

14.12. Advances; Payments; Non-Funding Lenders.

(a) Advances; Payments. If Agent receives any payment for the account of Lenders
on or prior to 11:00 a.m. (New York time) on any Business Day, Agent shall pay
to each applicable Lender such Lender’s Pro Rata Share of such payment on such
Business Day. If Agent receives any payment for the account of Lenders after
11:00 a.m. (New York time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day. To the extent that any Lender has failed to fund any Credit
Extension (a “Non-Funding Lender”), Agent shall be entitled to set-off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower.

(b) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Credit Party and such related payment is not received by Agent, then Agent will
be entitled to recover such amount (including interest accruing on such amount
at the Federal Funds Rate for the first Business Day and thereafter, at the rate
otherwise applicable to such Obligation) from such Lender on demand without
set-off, counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to a Credit Party or paid to any other person
pursuant to

 

-55-



--------------------------------------------------------------------------------

any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Document, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Credit Party or such other person, without
set-off, counterclaim or deduction of any kind.

14.13. Miscellaneous.

(a) Neither Agent nor any Lender shall be responsible for the failure of any
Non-Funding Lender to make a Credit Extension or make any other advance required
hereunder. The failure of any Non-Funding Lender to make any Credit Extension or
any payment required by it hereunder shall not relieve any other Lender (each
such other Lender, an “Other Lender”) of its obligations to make the Credit
Extension or payment required by it, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make a Credit
Extension or make any other payment required hereunder. Notwithstanding anything
set forth herein to the contrary, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Financing Document or constitute
a “Lender” (or be included in the calculation of “Required Lender” hereunder)
for any voting or consent rights under or with respect to any Financing
Document. At Borrower’s request, Agent or a person reasonably acceptable to
Agent shall have the right with Agent’s consent and in Agent’s sole discretion
(but shall have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such person, all of the Applicable Commitments and all of the
outstanding Credit Extensions of that Non-Funding Lender for an amount equal to
the principal balance of the Credit Extensions held by such Non-Funding Lender
and all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed assignment
agreement reasonably acceptable to Agent.

(b) Each Lender shall promptly remit to the other Lenders such sums as may be
necessary to ensure the ratable repayment of each Lender’s portion of any Credit
Extension and the ratable distribution of interest, fees and reimbursements paid
or made by any Credit Party. Notwithstanding the foregoing, if this Agreement
requires payments of principal and interest to be made directly to the Lenders,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is determined that a Lender received more than its
ratable share of to itself and the Lenders in a manner to ensure the payment to
Agent of any sums due Agent hereunder and the ratable repayment of each Lender’s
portion of any Credit Extension and the ratable distribution of interest, fees
and reimbursements) such sums as may be necessary to ensure the ratable payment
of such scheduled payments, as instructed by Agent. If any payment or
distribution of any kind or character, whether in cash, properties or securities
and whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise, shall be received by a Lender in excess of its ratable
share, then (i) the portion of such payment or distribution in excess of such
Lender’s ratable share shall be received

 

-56-



--------------------------------------------------------------------------------

by such Lender in trust for application to the payments of amounts due on the
other Lender’s claims, or, in the case of Collateral, shall hold such Collateral
for itself and as agent and bailee for the Agent and other Lenders and (ii) such
Lender shall promptly advise the Agent of the receipt of such payment, and,
within five (5) Business Days of such receipt and, in the case of payments and
distributions, such Lender shall purchase (for cash at face value) from the
other Lenders (through the Agent), without recourse, such participations in the
Credit Extension made by the other Lenders as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them in
accordance with the respective Pro Rata Shares of the Lenders; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of a Credit Party from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest; provided, further, that the provisions of
this Section shall not be construed to apply to (x) any payment made by a Credit
Party pursuant to and in accordance with the express terms of this Agreement or
the other Financing Documents, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Applicable Commitment pursuant to Section 13.1. Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section may
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation. No documentation other than
notices and the like shall be required to implement the terms of this Section.
The Agent shall keep records (which shall be conclusive and binding in the
absence of manifest error) of participations purchased pursuant to this Section
and shall in each case notify the Lenders following any such purchases.

14.14. OID LEGEND. THE CREDIT EXTENSIONS ARE ISSUED WITH ORIGINAL ISSUE DISCOUNT
FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE IRC. THE ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR SUCH CREDIT
EXTENSIONS MAY BE OBTAINED BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION
TO THE BORROWER AT THE ADDRESS SET FORTH IN SECTION 11.

 

15. DEFINITIONS

In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

 

-57-



--------------------------------------------------------------------------------

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders, together with
its successors and assigns.

“Agreement” has the meaning given it in the preamble of this Agreement.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

“Applicable Commitment” has the meaning given it in Section 2.2

“Applicable Interest Rate” means a per annum rate of interest equal to 7.75%.

“Applicable Prepayment Fee”, for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility.

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“AVI” shall mean AVI BioPharma International Limited organized under the laws of
England and Wales.

“AVI Transfer” means the transfer of all Borrower’s equity ownership interests
in AVI to Sarepta International.

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

-58-



--------------------------------------------------------------------------------

“Books” means all of books and records of a Person, including ledgers, federal
and state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Borrower” mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns. The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one such Person, or the sole Borrower if there is only one such Person. The
term “any Borrower” shall refer to any Person comprising the Borrower if there
is more than one such Person, or the sole Borrower if there is only one such
Person.

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance reasonably satisfactory to Agent, adopted by such Person’s
Board of Directors or other appropriate governing body and delivered by such
Person to Agent approving the Financing Documents to which such Person is a
party and the transactions contemplated thereby, as well as any other approvals
as may be necessary or desired to approve the entering into the Financing
Documents or the consummation of the transactions contemplated thereby or in
connection therewith.

“Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the IRC and any of such Person’s Foreign Subsidiaries.

“CFC Holdco” means, other than with respect to STIH, a direct, wholly-owned
Subsidiary of Borrower or a Secured Guarantor whose sole assets consist of
equity interests in, or intercompany loans permitted pursuant to this Agreement
and owed by, CFCs or, solely in the case of ST International, its ownership
interests in STIH.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing thirty-five percent (35%) or
more of the combined voting power of Borrower’s then outstanding securities;
(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors or board of
managers or similar governing Person(s) of Borrower (together with any new
directors or managers whose election by the board of directors or board of
managers or similar governing Person(s) of Borrower was approved by a vote of
not less than a majority of the directors or managers then still in office who
either were directors or managers at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
or managers then in office; (c) Borrower or any of its direct or indirect
Subsidiaries ceases to own and control, directly or indirectly, all of the
economic and voting rights associated with the outstanding securities of each of
its Subsidiaries; or (d) the occurrence of any “change in control” or any term
or provision of similar effect under any Subordinated Debt Document or
Borrower’s Operating Documents.

 

-59-



--------------------------------------------------------------------------------

“Closing Date” has the meaning given it in the preamble of this Agreement.

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of New York;
provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the other
Financing Documents, including, without limitation, all of the property
described in Exhibit B hereto. For the avoidance of doubt, Collateral shall not
include the real property owned in fee simple by Borrower located at 1749 SW
Airport Way, Corvallis, Oregon or any leasehold interests of Borrower, as
lessee.

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

“Communication” has the meaning given it in Article 11.

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit C.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for any indebtedness, lease, dividend, letter
of credit or other monetary obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person

 

-60-



--------------------------------------------------------------------------------

against fluctuation in interest rates, currency exchange rates or commodity
prices; but “Contingent Obligation” does not include endorsements in the
Ordinary Course of Business. The amount of a Contingent Obligation is the stated
or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.

“Control Agreement” means any control agreement, each of which shall be in form
and substance satisfactory to Agent, entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent
obtains control (within the meaning of the Code) for the benefit of the Lenders
over such Deposit Account, Securities Account or Commodity Account.

“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility.

“Credit Extension Form” means that certain form attached hereto as Exhibit D, as
the same may be from time to time revised by Agent.

“Credit Facility” means a credit facility specified on the Credit Facility
Schedule.

“Credit Party” means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document, and any Person
whose equity interests or portion thereof have been pledged or hypothecated to
Agent under any Financing Document; and “Credit Parties” means all such Persons,
collectively.

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Government Authority, any comparable Government
Authority in any non-United States jurisdiction, and any successor agency of any
of the foregoing.

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

“Default Rate” has the meaning given it in Section 2.6(b).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Funding Account” is Borrower’s Deposit Account, account number
00464043350, maintained with Bank of America, N.A. and over which Agent has been
granted control for the ratable benefit of all Lenders.

 

-61-



--------------------------------------------------------------------------------

“DMD Assets” means all property and assets of any Credit Party, including,
without limitation, all Intellectual Property and license agreements, relating
to the treatment of Duchenne Muscular Dystrophy.

“Dollars,” “dollars” and “$” each means lawful money of the United States.

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“Eisai Mortgage Indebtedness” has the meaning given it in the definition of
“Permitted Liens”.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include any (i) Credit Party or any Subsidiary of a Credit
Party, (ii) so long as no Event of Default has occurred and is continuing
(A) any operating company that is a direct competitor of Borrower or (B) any
vulture or distressed debt fund, in the cases of (A) and (B), as reasonably
determined by Agent. Notwithstanding the foregoing, in connection with
assignments by a Lender due to a forced divestiture at the request of any
regulatory agency, the restrictions set forth herein shall not apply and
Eligible Assignee shall mean any Person or party becoming an assignee incident
to such forced divestiture.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Closing Date executed by Borrower in favor of Agent.

“Environmental Law” means each present and future law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority and/or Required
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of the environment and natural resources, and related
environmental risks to human health, safety and the workplace, and including
public notification requirements and environmental transfer of ownership,
notification or approval statutes.

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

“ERISA Affiliate” has the meaning given it in Section 5.6. “Event of Default”
has the meaning given it in Section 10.1.

 

-62-



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.6(h)(i) or 2.6(h)(iii),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.6(h)(vi) and (vii) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Exigent Circumstance” has the meaning given it in Section 13.14.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Government Authority, any comparable Government
Authority in any non-United States jurisdiction, and any successor agency of any
of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letters” means, collectively, the fee letter agreements among Borrower and
Agent and Borrower and each Lender.

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Fee Letter(s), the Control Agreements, the Secured Promissory
Notes, the Mortgage, the Environmental Indemnity Agreement, the Pledge
Agreement, any Subordination Agreement,

 

-63-



--------------------------------------------------------------------------------

each landlord consent, each bailee letter, each note and guarantee executed by
one or more Credit Parties in connection with the indebtedness governed by this
Agreement, and each other present or future agreement executed by one or more
Credit Parties and, or for the benefit of, the Lenders and/or Agent in
connection with this Agreement, all as amended, restated, or otherwise modified
from time to time.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than a political subdivision of the United States.

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self- regulatory
organization.

“Guarantor” means any present or future guarantor of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above- ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold; and any other material or substance now or

 

-64-



--------------------------------------------------------------------------------

in the future defined as a “hazardous substance,” “hazardous material,”
“hazardous waste,” “toxic substance,” “toxic pollutant,” “contaminant,”
“pollutant” or other words of similar import within the meaning of any
Environmental Law, including: (a) any “hazardous substance” defined as such in
(or for purposes of) CERCLA, or any so-called “superfund” or “superlien” Law,
including the judicial interpretation thereof; (b) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any material now defined
as “hazardous waste” pursuant to 40 C.F.R. Part 260; (d) any petroleum or
petroleum by-products, including crude oil or any fraction thereof; (e) natural
gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for
fuel; (f) any “hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910;
(g) any toxic or harmful substances, wastes, materials, pollutants or
contaminants (including, without limitation, asbestos, polychlorinated biphenyls
(“PCB’s”), flammable explosives, radioactive materials, infectious substances,
materials containing lead-based paint or raw materials which include hazardous
constituents); and (h) any other toxic substance or contaminant that is subject
to any Environmental Laws or other past or present requirement of any
Governmental Authority.

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Indebtedness” means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of, or payment for, property or services,
such as reimbursement and other obligations for surety bonds and letters of
credit (but not including trade payables entered into in the Ordinary Course of
Business), (b) obligations evidenced by notes, bonds, debentures or similar
instruments, (c) capital lease obligations, (d) non-contingent obligations of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit, banker’s acceptance or similar instrument, (e) equity
securities of such Person subject to repurchase or redemption other than at the
sole option of such Person, (f) obligations secured by a Lien on any asset of
such Person, whether or not such obligation is otherwise an obligation of such
Person, (g) when determinable under GAAP, “earnouts”, purchase price
adjustments, profit sharing arrangements, deferred purchase money amounts (but
not including trade payables entered into in the Ordinary Course of Business)
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (h) all Indebtedness of
others guaranteed by such Person, (i) off-balance sheet liabilities and/or
pension plan or multiemployer plan liabilities of such Person, (j) when
determinable under GAAP, obligations arising under non-compete agreements,
(k) when determinable under GAAP, obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business, and (l) Contingent Obligations.

“Indemnified Liabilities” has the meaning given it in Section 14.8.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and (b) to the extent not otherwise described in (a), Other
Taxes.

“Indemnitee” has the meaning given it in Section 13.2.

 

-65-



--------------------------------------------------------------------------------

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of (i) of all or substantially all of the assets
of another Person, or (ii) any business, Product, business line or product line,
division or other unit operation of any Person or (c) make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
similar investment in, any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
provisions.

“IRS” means the United States Internal Revenue Service.

“Joinder Requirements” has the meaning set forth in Section 6.8.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

“Lender” means any one of the Lenders.

“Lenders” means the Persons identified on the Credit Facility Schedule as
amended from time to time to reflect assignments made in accordance with this
Agreement.

 

-66-



--------------------------------------------------------------------------------

“License Intercompany Indebtedness” means (i) that certain Promissory Note,
dated as of December 31, 2012, by and among Sarepta International C.V., as the
Maker, and Borrower, as the Holder, in an aggregate principal amount equal to
$10,000,000 and (ii) that certain Promissory Note, dated as of December 31,
2012, by and among Sarepta International C.V., as the Maker, and Borrower, as
the Holder, in an aggregate principal amount equal to $20,000,000.

“Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of the Agent’s Lien (or any Lender’s Lien therein to the extent
provided for in the Financing Documents) in the Collateral; (b) a material
impairment in the value of the Collateral; (c) a material and continuing adverse
change in the business, operations, or financial condition of the Credit
Parties, taken as a whole; or (d) a material impairment of the prospect of
repayment of the Obligations.

“Material Agreement” means any agreement or contract to which such Credit Party
or its Subsidiaries is a party the termination of which could reasonably be
expected to result in a Material Adverse Change.

“Material Indebtedness” has the meaning given it in Section 10.1.

“Material Intangible Assets” means (i) all of Borrower’s Intellectual Property
and (ii) each license or sublicense agreements or other agreements with respect
to rights in Intellectual Property, that, in the case of each of clauses (i) and
(ii), is material to the condition (financial or other), business or operations
of Borrower.

“Maturity Date” means June 1, 2018.

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

“MidCap” has the meaning given it in the preamble of this Agreement.

“Mortgage” means that certain Mortgage, Assignment of Leases and Rents, Security
Agreement, Fixture Filing and Financing Statement dated as of the Closing Date
executed by Borrower in favor of Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) or ERISA, to which any Credit Party or any ERISA Affiliate
has at any time (whether presently or in the past) sponsored, maintained,
contributed to, or had an obligation to make contributions to or to which any
Credit Party or any ERISA Affiliate has any liability, contingent or otherwise.

 

-67-



--------------------------------------------------------------------------------

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes the Agent or Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and the payment and
performance of each other Credit Party’s covenants and obligations under the
Financing Documents. “Obligations” does not include obligations under any
warrants issued to Agent or a Lender.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices or then current business
practices set forth in the most recent operating plan of Borrower to the extent
such operating plan has been approved by Agent, which shall in any event be at
arms-length.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Obligation hereunder).

“Other Tax Certification” means such certification or evidence, in each case in
form and substance satisfactory to Agent, that any Lender or prospective Lender
is exempt from U.S. federal withholding tax or backup withholding tax, including
evidence supporting the basis for such exemption.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment.

 

-68-



--------------------------------------------------------------------------------

“Participant Register” has the meaning given it in Section 13.1(c). “Payment
Date” means the first calendar day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor entity
thereto.

“Pension Plan” means any employee benefit pension plan that is subject to the
minimum funding standards under Section 412 of the Code or is covered by Title
IV of ERISA (including a Multiemployer Plan) that any Credit Party or any ERISA
Affiliate has, at any time (whether presently or in the past) sponsored,
maintained, contributed to, or had an obligation to make contributions to or to
which any Credit Party or any ERISA Affiliate has any liability (contingent or
otherwise).

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permitted Acquisition” means any acquisition by the Borrower of all of the
stock or other ownership interests and stock equivalents of another Person, all
or substantially all of the assets of another Person or any business, Product,
business line or product line, division or other unit operation of any other
Person (such Person or its assets, in this context, a “Target”), in each case
for the primary purpose of acquiring businesses related to the business of the
Borrower and to the extent that each of the following conditions shall have been
satisfied:

(a) the Borrower shall have delivered to Agent and each Lender at least fifteen
(15) days prior written notice (or such shorter period as Agent may determine in
its sole discretion) before the execution of any documents (other than a
non-binding summary of terms, letter of intent or similar agreement) related to
such proposed acquisition, including a reasonably detailed description of the
terms and conditions of such acquisition (which may be included in the notice
provided);

(b) the Borrower shall have delivered to Agent as soon as available (and, in any
case, prior to the consummation of such acquisition):

(i) such financial information and such other information, agreements,
instruments and other documents relating to the pro forma business of the Target
and Borrower as Agent shall reasonably request;

(ii) draft of the final or substantially final respective agreements, documents
or instruments being entered into in connection with, or reasonably related to,
the acquisition (including all exhibits, schedules, annexes, appendices or
similar counterparts thereto); and

(iii) all consents and approvals from applicable Governmental Authorities and
other Persons required under, or in order to consummate, the acquisition
documents;

(c) Borrower shall and shall cause any other Credit Parties (including any new
Subsidiary as required by Section 6.8) to execute and deliver the agreements,

 

-69-



--------------------------------------------------------------------------------

instruments and other documents required by Section 6.8 and as otherwise
necessary or desirable by Agent to perfect Agent’s Liens in respect of any new
Collateral resulting from the Acquisition;

(d) the total consideration paid or payable for all such acquisitions (including
all transaction costs, stock or other ownership interests and stock equivalents
of Borrower used as consideration for such acquisition, Indebtedness or other
liabilities incurred, assumed and/or reflected on the consolidated balance sheet
of the Borrower and its Subsidiaries after giving effect to such acquisition and
the maximum amount of all deferred payments, including earnouts and other
contingent obligations associated with such acquisition) shall not exceed
$10,000,000 in the aggregate for all such acquisitions (provided, that, for the
avoidance of doubt, any Indebtedness or other liabilities assumed must be
otherwise expressly permitted pursuant to this Agreement);

(e) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Person being acquired, in each case as required by such
Person’s Organizational Documents;

(f) no Default or Event of Default shall have occurred, be continuing or would
exist after giving effect to such acquisition;

(g) the acquisition would not result in a Change in Control;

(h) the Borrower shall be the surviving entity of such acquisition and the
Target being acquired shall be a Person (but not a natural Person) organized and
domiciled in the United States;

(i) the Target so acquired or the assets of the Target so acquired, as the case
may be, shall be in or reasonably related or ancillary to the business of
Borrower; and

(j) immediately prior to the consummation of the acquisition, the Borrower shall
deliver a certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Agent, certifying as to the foregoing conditions and
providing true, correct and complete copies of the documents and instruments
described in paragraph (b) of this definition of Permitted Acquisition, provided
that for the documents delivered pursuant to (b)(ii), such documents shall be in
final form when attached to such certificate.

“Permitted Contest” has the meaning given it in Section 6.4.

“Permitted Contingent Obligations” means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate at any time outstanding; (c) Contingent Obligations arising under
indemnity agreements with title insurers; (d) Contingent Obligations arising
with respect to

 

-70-



--------------------------------------------------------------------------------

customary indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Article 7;
(e) Contingent Obligations arising under the Financing Documents; (f) so long as
there exists no Event of Default both immediately before and immediately after
giving effect to any such transaction, Contingent Obligations existing or
arising under any swap contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (g) Contingent
Obligations existing or arising in connection with any security deposit or
letter of credit obtained for the purpose of securing a lease of real property,
or in connection with ancillary bank services such as a corporate credit card
facility, or to support worker’s compensation obligations provided that the
aggregate face amount of all such security deposits, letters of credit and
ancillary bank services does not at any time exceed $500,000; and (h) other
Contingent Obligations not permitted by clauses (a) through (g) above, not to
exceed $100,000 in the aggregate at any time outstanding.

“Permitted Indebtedness” means: (a) Borrower’s Indebtedness to the Lenders and
Agent under this Agreement and the other Financing Documents; (b) Indebtedness
existing on the Closing Date and described on the Disclosure Schedule;
(c) Indebtedness secured by Permitted Liens; (d) Subordinated Debt;
(e) unsecured Indebtedness to trade creditors incurred in the Ordinary Course of
Business; (f) Permitted Contingent Obligations; (g) extensions, refinancings,
modifications, amendments and restatements of any items of Permitted
Indebtedness set forth in (b) and (c) above, provided, however, that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon the obligors thereunder; (h) Indebtedness
consisting of intercompany loans and advances in the form of the License
Intercompany Indebtedness and other intercompany loans and advances made by
(i) any Subsidiary that is not a Borrower or a Secured Guarantor to another
Subsidiary that is not a Borrower or a Secured Guarantor, (ii) any Borrower or
any Secured Guarantor to any other Borrower or Secured Guarantor or (iii) any
Borrower or any Secured Guarantor to any other Subsidiaries that are not
Borrower or Secured Guarantors in an aggregate amount, when taken together with
Investments permitted pursuant to clause (f) of the definition of “Permitted
Investments” not to exceed during the term of this Agreement the sum of
$10,000,000 (with any amounts being repaid in cash to the maker not counting
against such basket) plus the amount which constitutes immediately due accounts
payable associated with research and development, manufacturing, inventory and
licenses of Intellectual Property, in each case owing to Borrower and where such
amount has been reimbursed to Borrower with the proceeds of such intercompany
loan or advance (provided, that for the avoidance of doubt, no such Investments
shall be permitted pursuant to this clause (f) until Borrower or any applicable
Subsidiary shall have satisfied the Joinder Requirements set forth in
Section 6.8, if applicable to such Subsidiary), provided that, in cases of
clauses (ii) and (iii), (1) the obligations under such intercompany loans shall
be subordinated at all times to the Obligations hereunder or under the other
Financing Documents in a manner reasonably satisfactory to Agent and (2) to the
extent that such Indebtedness is evidenced by a promissory note or other written
instrument, Borrower or such Secured Guarantor shall pledge and deliver to
Agent, for the benefit of itself and the Lenders, the original promissory note
or instrument, as applicable, along with an endorsement in blank in form and
substance reasonably satisfactory to Agent; (i) performance guaranties (that do
not constitute monetary obligations) of operating agreements of Subsidiaries in
the Ordinary Course of Business; and (j) Indebtedness consisting of items listed
in clauses (g), (i), (j) and (k) of the definition of Indebtedness in an amount
not to exceed $1,000,000.

 

-71-



--------------------------------------------------------------------------------

“Permitted Investments” means: (a) Investments existing on the Closing Date and
described on the Disclosure Schedule; (b) Investments consisting of cash
equivalents; (c) any Investments in liquid assets permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved in writing by Agent,
which approval shall not be unreasonably withheld; (d) Investments consisting of
the endorsement of negotiable instruments for deposit or collection or similar
transactions in the Ordinary Course of Business; (e) Investments consisting of
deposit accounts or securities accounts in which the Agent has a first priority
perfected security interest except as otherwise provided by Section 6.6;
(f) Investments made in the Ordinary Course of Business in Subsidiaries that are
not Secured Guarantors in an aggregate amount when taken together with
Investments permitted pursuant to clause (i) below not to exceed the sum of
$10,000,000 (with any amounts being repaid in cash to the maker not counting
against such basket) plus the amount which constitutes immediately due accounts
payable associated with research and development, manufacturing, inventory and
licenses of Intellectual Property, in each case owing to Borrower and where such
amounts have been reimbursed to Borrower with the proceeds of such Investment
(provided, that for the avoidance of doubt, no such Investments shall be
permitted pursuant to this clause (f) until Borrower or any applicable
Subsidiary shall have satisfied the Joinder Requirements set forth in
Section 6.8, if applicable to such Subsidiary); (g) Investments consisting of
(i) travel advances and employee relocation loans and other employee loans and
advances in the Ordinary Course of Business, and (ii) loans to employees,
officers or directors relating to the purchase of equity securities of Borrower
or its Subsidiaries pursuant to employee stock purchase plans or agreements
approved by Borrower’s board of directors; (h) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the Ordinary Course of
Business; (i) Investments consisting of intercompany Indebtedness in accordance
with and to the extent permitted by clause (h) of the definition of “Permitted
Indebtedness”; (j) Investments constituting cash and cash equivalents in the
Securities Subsidiary so long as Borrower at all times remains in compliance
with the last sentence of Section 6.6; (k) Permitted Acquisitions; (l) Margin
Stock not in violation of Regulation U, in an aggregate amount not to exceed
than $2,000,000 for all such Margin Stock acquired in connection with other
transactions permitted by this Agreement; and (m) the AVI Transfer.

“Permitted License” means (a) any non-exclusive license of rights in
Intellectual Property of Borrower or its Subsidiaries so long as all such
Permitted Licenses are granted to third parties in the Ordinary Course of
Business, do not result in a legal transfer of title to the licensed property,
and have been granted in exchange for fair consideration, (b) any exclusive
license of rights of Intellectual Property of Borrower or its Subsidiaries
constituting DMD Assets so long as such Permitted Licenses do not result in a
legal transfer of title to the licensed property, are exclusive solely as to
discrete geographical areas outside of the US Territory, and have been granted
in exchange for fair consideration, (c) any exclusive constituting DMD Assets)
so long as such Permitted Licenses do not result in a legal transfer of title to
the licensed property and have been granted in exchange for fair consideration
and (d) licenses in effect on, and provided to the Agent prior to, the Closing
Date.

 

-72-



--------------------------------------------------------------------------------

“Permitted Liens” means: (a) Liens existing on the Closing Date and shown on the
Disclosure Schedule or arising under this Agreement and the other Financing
Documents; (b) purchase money Liens or capital leases securing no more than five
hundred thousand dollars ($500,000.00) in the aggregate amount outstanding
(i) on Equipment acquired or held by a Credit Party incurred for financing the
acquisition of the Equipment, or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment; (c) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
adequate reserves are maintained on the Books of the Credit Party against whose
asset such Lien exists, provided that no notice of any such Lien has been filed
or recorded under any applicable law, including, without limitation, the IRC and
the treasury regulations adopted thereunder; (d) statutory Liens securing claims
or demands of materialmen, mechanics, carriers, warehousemen, landlords and
other Persons imposed without action of such parties, provided that they have no
priority over any of Agent’s Lien and the aggregate amount of such Liens for all
Credit Parties does not any time exceed Two Hundred Fifty Thousand Dollars
($250,000); (e) leases or subleases of real property granted in the Ordinary
Course of Business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting Agent a security interest; (f) banker’s liens, rights
of set-off and Liens in favor of financial institutions incurred made in the
Ordinary Course of Business arising in connection with a Credit Party’s
Collateral Accounts provided that such Collateral Accounts are subject to a
Control Agreement to the extent required hereunder; (g) Liens to secure payment
of workers’ compensation, employment insurance, old-age pensions, social
security and other like obligations incurred in the Ordinary Course of Business
(other than Liens imposed by ERISA); (h) Liens arising from judgments, decrees
or attachments in circumstances not constituting an Event of Default;
(i) easements, reservations, rights-of-way, restrictions, zoning and land use
regulations, minor defects or irregularities in title and similar charges or
encumbrances affecting real property not constituting a Material Adverse Change;
(j) Liens on certain real property and personal property of Sarepta as described
in that certain Mortgage and Security Agreement dated as of July 15, 2014 by
Sarepta in favor of Eisai, Inc., a Delaware corporation (“Eisai”), securing
certain Indebtedness owed by Sarepta to Eisai in an original principal amount
(which is still outstanding as of the Closing Date) of $5,000,000 (the “Eisai
Mortgage Indebtedness”); (k) Liens on certain real property and personal
property of Sarepta as described in that certain Deed of Trust entered into in
December 2008 by Sarepta in favor of WKL Investments Airport LLC securing
certain Indebtedness owed by Sarepta to WKL Investments Airport LLC in the
original principal amount of $2,074,665.74 and with an outstanding principal
amount, as of the Closing Date of $1,526,664 (the “Oregon Mortgage
Indebtedness”); (l) Liens in the form of the Subject Letters of Credit and on
the Subject Cash Collateral Accounts, in each case, in accordance with the terms
set forth in such defined terms; (m) Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) and (b) above,
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness may
not increase; and (n) Permitted Licenses.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

-73-



--------------------------------------------------------------------------------

“Pledge Agreement” means that certain Pledge Agreement dated as of the Closing
Date executed by each Borrower in favor of Agent.

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents (including, without limitation, those incurred in connection
with appeals or Insolvency Proceedings) or otherwise incurred by Agent or the
Lenders in connection with the Financing Documents.

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on the Products Schedule; provided, that, for the avoidance
of doubt, any new Product not disclosed on the Products Schedule shall still
constitute a “Product” as herein defined.

“Recipient” means the Agent and any Lender, as applicable.

“Register” has the meaning given it in Section 13.1(d).

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510, registrations
issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and
those issued by State governments for the conduct of Borrower’s or any
Subsidiary’s business, the absence of which could reasonably be expected to
result in a Material Adverse Change.

“Related Party” means the officers, directors, employees, trustees, agents,
investment advisors, collateral managers, servicers, and counsel of such Person.

 

-74-



--------------------------------------------------------------------------------

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than fifty percent (50%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than fifty percent (50%) of the aggregate outstanding
principal amount of the Credit Extensions.

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries, the absence of which
could reasonably be expected to result in a Material Adverse Change. Without
limiting the generality of the foregoing, “Required Permits” includes any
Regulatory Required Permit.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.

“Sarepta” has the meaning given it in the preamble of this Agreement.

“Sarepta International” shall mean Sarepta International CV, a partnership
organized under the laws of the Netherlands.

“SEC” has the meaning given it in Section 6.2(a).

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance reasonably satisfactory to Agent, executed by such Person’s
secretary (or other appropriate officer acceptable to Agent in its sole but
reasonable discretion) on behalf of such Person certifying (a) that attached to
such certificate is a true, correct, and complete copy of Borrower Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (b) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), (c) that attached to such certificate are true,
correct, and complete copies of the Operating Documents of Borrower certified by
the Secretary of State of the state(s) of organization of Borrower, and good
standing certificates to the effect that Borrower is qualified to transact
business in all states in which the nature of Borrower’s business so requires of
Borrower, in each case as of the Closing Date or within thirty (30) days prior
to the Closing Date and (d) that Agent and the Lenders may conclusively rely on
such certificate unless and until such Person shall have delivered to Agent a
further certificate canceling or amending such prior certificate.

 

-75-



--------------------------------------------------------------------------------

“Secured Guarantor” means any Subsidiary of Borrower organized under the laws of
the United States, a state thereof, or the District of Columbia, which
Subsidiary is a Borrower or has provided a guarantee of the Obligations of the
Borrower which guarantee is secured by a Lien granted by such Subsidiary to
Agent in all or substantially all of its property of the type described in
Exhibit B hereto.

“Secured Promissory Note” has the meaning given it in Section 2.7.

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

“Securities Subsidiary” shall mean Sarepta Securities Corp., a Massachusetts
corporation.

“ST International” shall mean ST International, Holdings, Inc., a Delaware
corporation.

“Stated Rate” has the meaning given it in Section 2.6(g).

“STIH” shall mean STIH Two, Inc., a Delaware corporation.

“Subject Cash Collateral Accounts” means, collectively, (i) the Deposit Account
of Sarepta with account number 15001407 maintained at Pacific West Bank in an
amount not to exceed $165,000 to secure the Oregon Mortgage Indebtedness and
(ii) the Certificate of Deposit of Sarepta numbered 420139 maintained at Bank of
America, N.A. in an amount not to exceed $700,000 to secure the Subject Letters
of Credit, in each case together with any replacement Deposit Accounts or
certificates of deposit designated in writing to Agent to serve the
aforementioned purposes so long as the aggregate amounts of such Subject Cash
Collateral Accounts do not exceed the amounts specified above for clauses
(i) and (ii).

“Subject Letters of Credit” means, collectively, (i) that certain Letter of
Credit numbered 68100338, dated November 21, 2013 and in the amount of
$90,462.00, issued by Bank of America, N.A. on behalf of Sarepta and in favor of
ARE-MA Region No. 38, LLC and (ii) that certain Letter of Credit numbered
68097187, dated June 25, 2013 and in the amount of $556,512, issued by Bank of
America, N.A. on behalf of Sarepta and in favor of ARE-MA Region No. 38, LLC, in
each case to secure certain lease obligations of Borrower and any additional or
replacement letters of credit to the extent that they serve to secure certain
lease obligations of Borrower or any Secured Guarantor and so long as the
aggregate amount of all such Subject Letters of Credit does not exceed $700,000.

“Subordinated Debt” means indebtedness incurred by Borrower which shall be
(a) in an amount satisfactory to Agent, (b) made pursuant to documents in form
and substance reasonably satisfactory to Agent (the “Subordinated Debt
Documents”), and (c) subordinated to all of Borrower’s now or hereafter
indebtedness to the Agent and Lenders pursuant to a Subordination Agreement.

 

-76-



--------------------------------------------------------------------------------

“Subordination Agreement” means a subordination, intercreditor, or other similar
agreement in form and substance, and on terms, approved by Agent in writing.

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transfer” has the meaning given it in Section 7.1.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Territory” means the United States and its territories and possessions.

“Withholding Agent” means Borrower and Agent.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

-77-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending that this instrument constitute an instrument
executed and delivered under seal, the parties hereto have caused this Agreement
to be executed as of the Closing Date.

 

BORROWER: SAREPTA THERAPEUTICS, INC. By:  

/s/ Sandesh Mahatme

Name:   Sandesh Mahatme Title:   Senior Vice President and Financial Officer



--------------------------------------------------------------------------------

AGENT: MIDCAP FINANCIAL TRUST By:   Apollo Capital Management, L.P.,   its
investment manager By:   Apollo Capital Management GP, LLC,   Its general
partner By:  

/s/ Maurice Amsellem

Name:   Maurice Amsellem Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDERS: MIDCAP FINANCIAL TRUST By:   Apollo Capital Management, L.P.,   its
investment manager By:   Apollo Capital Management GP, LLC,   Its general
partner By:  

/s/ Maurice Amsellem

Name:   Maurice Amsellem Title:   Authorized Signatory MIDCAP FUNDING XIII TRUST
By:   Apollo Capital Management, L.P.,   its investment manager By:   Apollo
Capital Management GP, LLC,   Its general partner By:  

/s/ Maurice Amsellem

Name:   Maurice Amsellem Title:   Authorized Signatory